--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDED AND RESTATED
PURCHASE AND SALE AGREEMENT


dated as of December 15, 2015


by and between


INVENERGY WIND GLOBAL LLC
a Delaware limited liability company,
as Seller


and


TERRAFORM IWG ACQUISITION HOLDINGS, LLC

a Delaware limited liability company,
as Purchaser



--------------------------------------------------------------------------------

TABLE OF CONTENTS





      Page           ARTICLE 1 DEFINITIONS, INTERPRETATION
1
         
1.01
Definitions.
1
         
1.02
Interpretation.
13
         ARTICLE 2 SALE OF MEMBERSHIP INTERESTS AND CLOSING
14
         
2.01
Purchase and Sale.
14
         
2.02
Payment of Purchase Price.
14
         
2.03
Effective Date and Closing.
14
         
2.04
Purchase Price Adjustment.
15
         
2.05
Withholding Rights.
17
         ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER
17
         
3.01
Existence; Corporate Power.
17
         
3.02
Authority.
17
         
3.03
Reserved.
18
         
3.04
Capital of the Acquired Entities.
18
         
3.05
Personal and Real Property.
19
         
3.06
No Consent.
20
         
3.07
Compliance with Laws.
21
         
3.08
No Conflicts.
21
         
3.09
Regulatory Matters and Governmental Approvals.
21
         
3.10
Legal Proceedings.
22
         
3.11
Brokers.
22
         
3.12
Acquired Entities Existence; Subsidiaries.
22
         
3.13
Financial Statements; Absence of Undisclosed Liabilities.
23
         
3.14
Taxes.
23
         
3.15
Employees; Employee Benefit Plans.
24
         
3.16
Acquired Entity Contracts.
25
         
3.17
Permits.
26
         
3.18
Affiliate Transactions.
27
         
3.19
Environmental Matters.
27
         
3.20
Insurance.
27
         
3.21
Warranties; Performance Security.
28
         
3.22
Bank Accounts.
28
       

 

--------------------------------------------------------------------------------

 
3.23
Intellectual Property.
28
         
3.24
Absence of Certain Changes.
28
         
3.25
No Other Warranties.
28
         ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PURCHASER AND TERRAFORM
POWER
29
         
4.01
Existence.
29
         
4.02
Authority.
29
         
4.03
No Consent.
29
         
4.04
No Conflicts.
29
         
4.05
Governmental Approvals.
30
         
4.06
Legal Proceedings.
30
         
4.07
Purchase for Investment.
30
         
4.08
Brokers.
30
         
4.09
Permits and Filings.
30
         
4.10
Compliance with Laws.
31
         
4.11
ERCOT Generation Ownership.
31
         
4.12
Due Diligence.
31
         
4.13
Financial Ability to Close.
31
         
4.14
Tax Matters.
31
         
4.15
Compliance.
33
         
4.16
Plan Assets.
33
         
4.17
TerraForm Power.
33
         ARTICLE 5 COVENANTS OF SELLER
34
         
5.01
Regulatory and Other Permits.
34
         
5.02
Access to Information.
35
         
5.03
Conduct of Business.
36
         
5.04
Exclusivity.
38
         
5.05
Records.
38
         
5.06
Fulfillment of Conditions.
39
         
5.07
Further Assurances.
39
         
5.08
Seller Disclosure Schedule.
39
         
5.09
Reserved.
40
         
5.10
Intercompany Obligations.
40
         
5.11
Cooperation.
40
       

 

--------------------------------------------------------------------------------

 ARTICLE 6 COVENANTS OF PURCHASER
41
         
6.01
Regulatory and Other Permits.
41
         
6.02
Fulfillment of Conditions.
42
         
6.03
Further Assurances.
42
         
6.04
Replacement of Support and Affiliate Obligations.
42
         
6.05
Expansion Rights.
42
         ARTICLE 7 CONDITIONS TO OBLIGATIONS OF PURCHASER
43
         
7.01
Conditions to Obligations of Purchaser at the Closing.
43
         ARTICLE 8 CONDITIONS TO OBLIGATIONS OF SELLER
46
         
8.01
Conditions to Obligations of Seller as of the Closing.
46
         ARTICLE 9 TAX MATTERS
48
         
9.01
Certain Taxes.
48
         
9.02
Allocation of Purchase Price.
50
         
9.03
Tax Contests.
50
         
9.04
Tax Characterization.
51
         ARTICLE 10 SURVIVAL
51
         
10.01
Survival of Representations, Warranties, Covenants and Agreements.
51
         ARTICLE 11 INDEMNIFICATION
51
         
11.01
Indemnification by Seller.
51
         
11.02
Indemnification by Purchaser.
52
         
11.03
Period for Making Claims.
52
         
11.04
Limitations on Claims.
52
         
11.05
Procedure for Indemnification.
53
         
11.06
Rights of Indemnifying Party.
53
         
11.07
Exclusive Remedy.
54
         
11.08
Indemnity Treatment.
54
         
11.09
Payment of Claims.
54
         ARTICLE 12 TERMINATION
55
         
12.01
Termination.
55
         
12.02
Effect of Termination.
55
         ARTICLE 13 MISCELLANEOUS
56
         
13.01
Notices.
56
         
13.02
Entire Agreement.
57
         
13.03
Specific Performance.
57
       

 

--------------------------------------------------------------------------------

 
13.04
Time of the Essence.
57
         
13.05
Expenses.
57
         
13.06
Confidentiality.
57
         
13.07
Waiver.
58
         
13.08
Amendment.
58
         
13.09
No Third Party Beneficiary.
58
         
13.10
Assignment.
58
         
13.11
Severability.
58
         
13.12
Governing Law.
59
         
13.13
Consent to Jurisdiction
59
         
13.14
Waiver of Jury Trial.
59
         
13.15
Attorneys’ Fees.
60
         
13.16
Limitation on Certain Damages.
60
         
13.17
Disclosures.
60
         
13.18
Facsimile Signature; Counterparts.
61
         
13.19
Public Announcements.
61
         
13.20
No Strict Construction.
61
         
13.21
Financing Sources.
61




--------------------------------------------------------------------------------

EXHIBITS


Exhibit A
Project
   
Exhibit B
Assignments of Membership Interests
   
Exhibit C
Wire Transfer Instructions
   
Exhibit D
Form of Closing Certificate of Seller
   
Exhibit E
Form of Secretary’s Certificate of Seller
   
Exhibit F
Form of Certificate of Non-Foreign Status of Seller
   
Exhibit G
Form of Closing Certificate of Purchaser
   
Exhibit H
Form of Secretary’s Certificate of Purchaser
   
Exhibit I
Form of Purchaser Parent Guaranty
   
Exhibit J
Form of Transition Services Agreement
   
Exhibit K
Form of Amended and Restated LLC Agreement
   
Exhibit L
Form of O&M Agreement
   
Exhibit M
[Intentionally Omitted]
   
Exhibit N
Form of Option Agreement 




--------------------------------------------------------------------------------

ANNEXES


Annex 1
Acquired Entities
   
Annex 2
[Intentionally Omitted]
   
Annex 3
Constitutive Documents
   
Annex 4
Facility Management Agreement
   
Annex 5
Financing Documents
   
Annex 6
Knowledge of the Seller
   
Annex 7
Project Company
   
Annex 8
[Intentionally Omitted]
   
Annex 9
Purchase Price
   
Annex 10
Support and Affiliate Obligations
   
Annex 11
Tax Equity LLCA and ECCA
   
Annex 12
Contracts to be Terminated or Assigned
   
Annex 13
Resignations
   
Annex 14
Expansion Rights
   
Annex 15
Reserve Accounts




--------------------------------------------------------------------------------

SCHEDULES


Schedule 3.04(e): Equity Interests


Schedule 3.04(f): Options, Warrants and Other Interests in the Project Company


Schedule 3.05(a): Project Company Owned Real Property


Schedule 3.05(b)(i): Project Company Leased Real Property


Schedule 3.05(b)(ii): Reserved.


Schedule 3.05(e): Project Company Lease Exceptions


Schedule 3.05(g): Rights of First Refusal, Duty of First Offer, Purchase Options
and Similar Rights


Schedule 3.06: Seller Consents


Schedule 3.07(i) and (ii): Compliance with Laws


Schedule 3.09: Seller Governmental Approvals


Schedule 3.10: Legal Proceedings


Schedule 3.13(a): Financial Statements


Schedule 3.13(b): No Undisclosed Liabilities


Schedule 3.13(c): Certain Distributions Since March 31, 2015


Schedule 3.14: Taxes


Schedule 3.16: Acquired Entity Contracts


Schedule 3.17: Permits


Schedule 3.18: Affiliate Transactions


Schedule 3.19: Environmental Matters


Schedule 3.20: Insurance


Schedule 3.22: Bank Accounts


Schedule 3.24: Absence of Certain Changes


Schedule 4.03: Purchaser Consents


Schedule 4.05: Purchaser Approvals 


Schedule 5.03(b)(viii): Agreements to be Terminated or Assigned Prior to Closing


Schedule 5.10: Intercompany Obligations



--------------------------------------------------------------------------------

AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT


This AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (this “Agreement”), dated
as of December 15, 2015 (the “Effective Date”) is made and entered into by and
among Invenergy Wind Global LLC, a limited liability company (“Seller”), and
TerraForm IWG Acquisition Holdings, LLC, a Delaware limited liability company
(“Purchaser”). Seller and Purchaser are referred to, collectively, as the
“Parties” and each, individually, as a “Party.” Capitalized terms used, and not
otherwise defined, herein shall have the meanings set forth in Section 1.01.


RECITALS


WHEREAS, the Parties entered into the Purchase and Sale Agreement, dated as of
June 30, 2015 (the “Original PSA Date”), as amended by that Letter Agreement
dated as of July 10, 2015 (the “Original PSA”).


WHEREAS, the Parties wish to divide the Original PSA into three (3) distinct
Amended and Restated Purchase and Sale Agreements to be entered into
concurrently to reflect (i) the partial assignment of the Original PSA by
Purchaser to TerraForm IWG Acquisition Holdings II, LLC, (ii) the partial
assignment of the Original PSA by Purchaser to TerraForm IWG Acquisition
Holdings III, LLC and (iii) the sale of the Rattlesnake Project to Purchaser.


WHEREAS, as of the Effective Date, Invenergy Wind Operating I LLC, a Delaware
limited liability company (“Invenergy”) is the direct owner of 100% of the
membership interests in Seller;


WHEREAS, as of the Effective Date, Seller is the direct owner of one hundred
percent (100%) of the membership interests in Rattlesnake Wind I Class B
Holdings LLC, a Delaware limited liability company (“RSW Class B Holdings”)
which is the direct owner of one hundred percent (100%) of the membership
interests in Rattlesnake Wind I Holdings LLC, a Delaware limited liability
company which is the direct owner of one hundred percent (100%) of the
membership interests in Project Company; and


WHEREAS, Seller desires to sell, and Purchaser desires to purchase, on the terms
and subject to the conditions set forth in this Agreement the Acquired
Interests.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:


ARTICLE 1
DEFINITIONS, INTERPRETATION


1.01           Definitions.


As used in this Agreement, the following defined terms have the meanings
indicated below:


“Accounting Principles” means the principles and methodologies used in
connection with the preparation of the Financial Statements, applied on a
consistent basis, and otherwise in accordance with GAAP, provided that in the
event of any conflict between such principles and methodologies and GAAP, such
principles and methodologies shall govern.


1

--------------------------------------------------------------------------------

“Acquired Entities” means each entity set forth in Annex 1.


“Acquired Entity Contracts” has the meaning set forth in Section 3.16(a).


“Acquired Entity Real Property” means all real property of the Project Company
together with all buildings, structures, improvements and fixtures of the
Project Company, described on Schedule 3.05(a) or held pursuant to a Project
Company Lease, including all Project Company Real Property.


“Acquired Interests” means ninety and one tenth percent (90.1%) of the equity
interests in RSW Class B Holdings.


“Acquired Partnership” means Rattlesnake Wind I Holdings LLC.


“Action or Proceeding” means any action, contest, cause of action, claim,
complaint, litigation, hearing, suit, dispute, arbitration, mediation,
proceeding or investigation (whether civil, criminal, administrative,
investigative or informal or otherwise) of or before any Governmental Authority
or before any arbitrator (but with respect to any investigation only an
investigation of which the applicable Person has Knowledge or has received
written notice).


“Affiliate” of a specified Person means any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by or is
under common Control with the Person specified.


“Agreement” means this Amended and Restated Purchase and Sale Agreement and the
exhibits, the appendices and the Disclosure Schedules, as any of the same shall
be amended or supplemented from time to time.


“Amended and Restated LLC Agreement” means an Amended and Restated LLC Agreement
in substantially the form attached hereto as Exhibit K. 


“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended.


“Anti-Money Laundering Laws” means the Currency and Foreign Transactions
Reporting Act of 1970, as amended from time to time (otherwise known as the Bank
Secrecy Act), the USA PATRIOT Act or any other United States federal law or
regulation governing money laundering, drug trafficking or terrorist related
activities.


2

--------------------------------------------------------------------------------

“Asset Purchase Agreement” means Asset Purchase and Sale Agreement dated as of
June 30, 2015, made and entered into by and among Invenergy Wind Canada Green
Holdings ULC and TerraForm IWG Ontario Holdings, LLC, and to which intervene
Invenergy Wind Global LLC, Marubeni Corporation and Caisse de dépôt et placement
du Québec.


“Assignment of Membership Interests” means the Assignment of Membership
Interests, in substantially the form of Exhibit B attached hereto, or in such
other form that is reasonably satisfactory to the Parties.


“Bank Accounts” has the meaning set forth in Section 3.22.


“Business” means the business and operations of the Project Company and the
Rattlesnake Project.


“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York and Chicago, are authorized or obligated to
close.


“Calculation” has the meaning set forth in Section 2.04(a).


“Calculation Date” means the Funding Date (as defined in the Tax Equity
Documents related to the Rattlesnake Project).


“Calculation Date Balance Sheet” has the meaning set forth in Section 2.04(a).


“Calculation Date Statement” has the meaning set forth in Section 2.04(a).


“Cap” has the meaning set forth in Section 11.04(b).


“Class A Member” has the meaning set forth in each Tax Equity LLCA.


“Class A Membership Interests” has the meaning set forth in each Tax Equity
LLCA.


“Closing” has the meaning set forth in Section 2.03(a).


“Closing Date” is the date on which the Closing occurs.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder. 


“Confidentiality Agreement” means the Confidentiality and Non-Disclosure
Agreement between Sun Edison, LLC and Invenergy Wind LLC, dated February 18,
2015.


“Constitutive Documents” means the formation documents of each of the Acquired
Entities set forth in Annex 3.


“Contract” means any agreement, purchase order, commitment, evidence of
Indebtedness, mortgage, indenture, security agreement or other contract, entered
into by a Person or by which a Person or any of its assets are bound.


3

--------------------------------------------------------------------------------

“Control” when used with respect to any particular Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, in
its capacity as manager, sole or managing member, general partner, by contract
or otherwise, and the terms “Control”, “Controlling” and “Controlled” have
meanings correlative to the foregoing.


“Deductible” has the meaning set forth in Section 11.04(a).


“Disclosure Schedules” means the schedules attached to this Agreement, and dated
as of the Original PSA Date.


“ECCA” means as the equity capital contribution agreement set forth in Annex 11.


“Effective Date” has the meaning set forth in the Preamble.


“Electronic Data Room” the Intralinks website established by Seller in the
folder named “Project Einstein” to which Purchaser’s representatives, advisors
and consultants have been provided access.


“Environmental Attributes” means any emissions and renewable energy credits,
energy conservation credits, benefits, offsets and allowances, emission
reduction credits or words of similar import or regulatory effect (including
emissions reduction credits or allowances under all applicable emission trading,
compliance or budget programs, or any other federal, state or regional emission,
renewable energy or energy conservation trading or budget program) that have
been held, allocated to or acquired for the development, construction,
ownership, lease, operation, use or maintenance of the Rattlesnake Project as
of: (a) the Original PSA Date; and (b) future years for which allocations have
been established and are in effect as of the Original PSA Date.


“Environmental Claim” means any suit, action, demand, directive, claim, lien,
written notice of noncompliance or violation, allegation of liability or
potential liability, or proceeding made or brought by any Person in each such
case alleging any liability under or violation of or noncompliance with any
applicable Environmental Law. 


“Environmental Law” means any Law pertaining to the environment, human health
and safety in connection with exposure to Hazardous Substances, and physical and
biological natural resources, including, but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), and the Superfund Amendments and Reauthorization Act of 1986, the
Emergency Planning and Community Right to Know Act (42 U.S.C. §§ 11001 et seq.),
the Resource Conservation and Recovery Act of 1976 (42 U.S.C. §§ 6901 et seq.),
and the Hazardous and Solid Waste Amendments Act of 1984, the Clean Air Act (42
U.S.C. §§ 7401 et seq.), the Federal Water Pollution Control Act (also known as
the Clean Water Act) (33 U.S.C. §§ 1251 et seq.), the Toxic Substances Control
Act (15 U.S.C. §§ 2601 et seq.), the Safe Drinking Water Act (42 U.S.C. §§ 300f
et seq.), the Endangered Species Act (16 U.S.C. §§ 1531 et seq.), the Migratory
Bird Treaty Act (16 U.S.C. §§ 703 et seq.), the Bald and Golden Eagle Protection
Act (16 U.S.C. §§ 668 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. §§ 2701
et seq.), the Hazardous Materials Transportation Act (49 U.S.C. §§ 5101 et
seq.), and any similar or analogous state and local statutes or regulations, in
effect as of the date of the Original PSA Date or the Closing Date, as
applicable.


4

--------------------------------------------------------------------------------

“Environmental Permits” means all Permits required under all Environmental Laws.


“ERCOT” means the Electric Reliability Council of Texas, Inc. or its successor.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, the regulations promulgated thereunder
and any successor statute.


“ERISA Affiliate” means, with respect to any entity, trade, or business, any
other entity, trade, or business that is, or was at the relevant time, a member
of a group described in Section 414(b), (c), (m), or (o) of the Code or Section
4001(b)(1) of ERISA that includes or included the first entity, trade, or
business, or that is, or was at the relevant time, a member of the same
“controlled group” as the first entity, trade, or business pursuant to Section
4001(a)(14) of ERISA.


“Exempt Wholesale Generator” means an “exempt wholesale generator” under Section
1262 of PUHCA and the implementing regulations of FERC, at 18 C.F.R. §§366.1 and
366.7 (2012).


“Expansion Rights” means any real or personal, tangible or intangible property
rights (including collection rights, transmission rights, interconnection rights
and rights to any operation and maintenance building or related facilities)
necessary for the ownership, development, construction, operation or maintenance
of electric generation facilities other than the Rattlesnake Project by Seller
or its Affiliates in the vicinity of the Rattlesnake Project but not necessary
for the ownership, development, construction, operation or maintenance of the
Rattlesnake Project, including the rights described in Annex 14.


“Facility Management Agreement” means the Facility Management Agreement set
forth in Annex 4. 


“FERC” means the Federal Energy Regulatory Commission and any successor agency.


“Final Determination Date” has the meaning set forth in Section 2.04(d).


“Financial Statements” has the meaning set forth in Section 3.13(a).


“Financing” has the meaning set forth in Section 5.11.


“Financing Documents” means the debt financing documents of the Acquired
Entities set forth in Annex 5.


“Financing Sources” means, other than Purchaser or any of its Affiliates, the
entities that have directly or indirectly committed to provide, or otherwise
entered into agreements with Terraform Power Operating, LLC in connection with,
the financing for the purchase of the Acquired Interests contemplated by that
certain Project Thor Commitment Letter dated as of July 1, 2015, including the
Lead Arrangers and the parties to any joinder to such commitment letter or any
loan or credit agreement or underwriting agreement (or other definitive
documentation) relating thereto, together with their respective Affiliates and
their or their respective Affiliates’ general or limited partners, stockholders,
managers, members, agents, representatives, employees, directors, or officers
and their respective successors and assigns.


5

--------------------------------------------------------------------------------

“Flow-Through Entity” means a partnership, grantor trust or S corporation for
federal income tax purposes.


“FPA” means Federal Power Act, 16 U.S.C. Sec. 791, et seq., and the FERC’s
implementing rules and regulations thereunder, as amended from time to time.


“Fundamental Representations” has the meaning set forth in Section 11.03.


“GAAP” has the meaning set forth in Section 1.02(d).


“Governmental Approval” means any consent, approval, permit, filing or notice by
or with any Governmental Authority.


“Governmental Authority” means any federal, state, local or municipal
governmental body; any governmental, quasi-governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
policy, regulatory or taxing authority or power; or any court or governmental
tribunal.


“Hazardous Substances” means all substances, materials, chemicals, wastes or
pollutants that are regulated under Environmental Law, including without
limitation, (i) asbestos or asbestos containing materials, radioactive
materials, lead, and polychlorinated biphenyls, any petroleum or petroleum
product, solid waste, mold, mycotoxin, urea formaldehyde foam insulation and
radon gas; (ii) any waste or substance that is listed, defined, designated or
classified as, or otherwise determined by any Environmental Law to be,
ignitable, corrosive, radioactive, dangerous, toxic, explosive, infectious,
radioactive, mutagenic or otherwise hazardous; (iii) any pollutant, contaminant,
waste, chemical or other material or substance (whether solid, liquid or gas)
that is defined as a “solid waste,” “hazardous waste,” “hazardous material,”
“hazardous substance,” “extremely hazardous waste,” “restricted hazardous
waste,” “pollutant,” “contaminant,” “hazardous constituent,” “special waste,”
“toxic substance,” or a word, term, or phrase of similar meaning or regulatory
effect under any Environmental Law.


“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.


“Indebtedness” means all obligations of a Person (a) for borrowed money, (b)
evidenced by notes, bonds, debentures or similar instruments, (c) for the
deferred purchase price of property, goods or services (other than trade
payables or accruals incurred in the ordinary course of business which would be
reflected in the Purchase Price Adjustment), (d) under capital leases, (e)
secured by a Lien on the assets of such Person, whether or not such obligation
has been assumed by such Person, (f) with respect to reimbursement obligations
for letters of credit and other similar instruments (whether or not drawn), (g)
liabilities under any interest rate protection agreement, interest rate future
agreement, interest rate option agreement, interest rate swap agreement or other
similar agreement designed to protect a Person against fluctuations in interest
rates or other currency fluctuations,(h) in the nature of guaranties of the
obligations described in clauses (a) through (g) above of any other Person or as
to which such Person has an obligation substantially the economic equivalent of
a guaranty, or (i) in respect of any other amount properly characterized as
indebtedness in accordance with GAAP.


6

--------------------------------------------------------------------------------

“Indemnified Party” means any Person claiming indemnification under any
provision of ARTICLE 11.


“Indemnifying Party” means any Person against whom a claim for indemnification
is being asserted under any provision of ARTICLE 11.


“Indemnity Payment Date” has the meaning set forth in Section 11.09.


“Independent Accounting Expert” means a senior partner at the New York office of
Price Waterhouse Coopers chosen by the managing partner of such office, who
shall have no connection or tie to any of the Parties which would reasonably be
expected to interfere with the exercise of such individual’s independent
judgment, or any other accounting firm that may be agreed upon in writing by the
Seller and Purchaser.


“Insurance Policies” has the meaning set forth in Section 3.20.


“Insurance Proceeds” means insurance proceeds received after the Calculation
Date but related to claims filed (as set forth on Schedule 3.20) prior to the
Calculation Date, which such proceeds relate to losses incurred by Seller or the
Acquired Entities prior to the Calculation Date for business interruptions that
occurred prior to the Calculation Date.


“Invenergy” has the meaning set forth in the Recitals.


“Invenergy Services” means Invenergy Services LLC, a Delaware limited liability
company.


“Investment Documents” means, collectively, this Agreement, the Assignment of
Membership Interests, the Transition Services Agreement, the Purchaser Parent
Guaranty, the O&M Agreement and the Amended and Restated LLC Agreement.


“Knowledge of Seller” means the actual knowledge of the individuals listed in
Annex 6, after reasonable inquiry which shall not require consultation with
Persons other than Affiliates and their officers, directors and employees.


“Laws” means all common law, laws, statutes, treaties, rules, Orders, codes,
ordinances, standards, regulations, restrictions, official guidelines, policies,
directives, interpretations, Permits or like action having the effect of law of
any Governmental Authority including Anti- Money Laundering Laws and
Anti-Corruption Laws.


“Lead Arrangers” means the lead arrangers for the financing contemplated by the
commitment letter referred to in the definition of “Financing Sources.”


7

--------------------------------------------------------------------------------

“Lease” means a lease, ground lease, sublease, license, concession, easement,
mortgage, license, right of way, surface and encroachment agreement, setback
waiver agreement, municipal right of way agreements, special use permit, cross
and co-location agreements and permits, subordination and non-disturbance
agreements, and road user agreements or other deed or written agreement,
including any option relating thereto, to which the Project Company is a party,
in respect of the demise of any real property of the Rattlesnake Project owned
by an Acquired Entity.


“Liabilities” means any liability, Indebtedness, obligation, claim, commitment,
or expense, in each case, requiring either (i) the payment of a monetary amount,
or (ii) any type or fulfillment of an obligation, and in each case whether
known, liquidated, due or to become due, accrued, absolute, contingent,
asserted, matured, unmatured, secured or unsecured.


“Lien” means any mortgage, security deed, security title, pledge, lien, charge,
encumbrance, lease, easement, security interest, option, deed of trust,
installment sale, warranty, claim, defect of title, restriction (whether on
voting, sale, transfer, use, disposition or otherwise), encroachment,
conditional sale, or title retention agreement.


“Losses” means any and all claims, damages, losses, Liabilities, Taxes, costs,
fines, judgments, interest, penalties and expenses (including settlement costs
and any reasonable legal, accounting or other expenses for investigating or
defending any actions or threatened actions), and excluding any consequential,
incidental, indirect, special, exemplary or punitive damages, except to the
extent paid or payable with respect to a third party claim for which
indemnification hereunder is otherwise required. 


“Made Available” means the respective materials were posted to the Electronic
Data Room and remained in the Electronic Data Room at all times through the
Closing.


“Material Adverse Effect” means with respect to any Person, any change or effect
that, individually or in the aggregate with other such changes or effects, is
materially adverse to (a) the Business, results of operations, assets or
liabilities, financial condition, or properties of the Acquired Entities or the
Rattlesnake Project, in each case, taken as a whole, or (b) the ability of
Seller to consummate the transactions contemplated hereby or perform its
obligations hereunder, or the ability of Seller to consummate the transactions
contemplated by the Investment Documents to which it is a party or perform its
obligations thereunder, each on a timely basis; provided, however, that none of
the following shall be or will be deemed to constitute and shall not be taken
into account in determining the occurrence of a Material Adverse Effect, to the
extent not having a disproportionate adverse effect on any Acquired Entity or
the Rattlesnake Project compared to other wind generation projects within the
same regional transmission organization (RTO): any change, event, effect or
occurrence (or changes, events, effects or occurrences taken together) resulting
from (a) any economic change generally affecting the international, national or
regional (i) electric generating industry or (ii) wholesale markets for electric
power; (b) any economic change in markets for commodities or supplies, including
electric power, as applicable, used in connection with the Project Company; (c)
any act of God or change in general regulatory or political conditions,
including any engagements of hostilities, acts of war or terrorist activities,
or changes imposed by a Governmental Authority associated with additional
security; (d) any change in any Laws (including Environmental Laws) adopted or
approved by any Governmental Authority; (e) any change in the financial,
banking, or securities markets (including any suspension of trading in, or
limitation on prices for, securities on the New York Stock Exchange, American
Stock Exchange or Nasdaq Stock Market) or any change in the general national or
regional economic or financial conditions; (f) any actions to be taken pursuant
to or in accordance with this Agreement; or (g) the announcement or pendency of
the transactions contemplated hereby, including disputes or any fees or expenses
incurred in connection therewith or any labor union activities or disputes
(other than with respect to Seller and its affiliates).


8

--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.


“O&M Agreement” means an O&M Agreement in substantially the form attached hereto
as Exhibit L.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.


“Option Agreement” means an Option Agreement in substantially the form attached
hereto as Exhibit N.


“Order” means any writ, judgment, injunction, ruling, decision, order or similar
direction of any Governmental Authority, whether preliminary or final.


“Original PSA” has the meaning set forth in the recitals.


“Original PSA Date” has the meaning set forth in the recitals.


“Original Purchaser Parent Guaranty” means that certain Amended and Restated
Guaranty, dated as of December 15, 2015, made by TerraForm Power for the benefit
of Seller.


“Other Purchase Agreements” means (a) that certain Amended and Restated Purchase
and Sale Agreement, dated as of the Effective Date, by and between Seller and
TerraForm IWG Acquisition Holdings II, LLC and (b) that certain Amended and
Restated Purchase and Sale Agreement, dated as of the Effective Date, by and
between Seller and TerraForm IWG Acquisition Holdings III, LLC.


“Party” or “Parties” has the meaning set forth in the preamble of this
Agreement.


“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Sections
412 and 430 of the Code or Section 302 of ERISA.


“Permit” means filings and registrations with, and licenses, permits, notices,
technical assistance letters, approvals, grants, easements, exemptions,
exceptions, variances and authorizations from, any Governmental Authority,
including as required by Environmental Laws.


9

--------------------------------------------------------------------------------

“Permitted Encumbrances” means (a) obligations imposed under this Agreement, (b)
restrictions under applicable securities laws and (c) obligations imposed on the
members under the applicable Constitutive Documents.


“Permitted Liens” means, as to the assets of the Project Company, any of the
following: (i) workmen’s, repairmen’s, warehousemen’s and carriers’ Liens
(excluding mechanics’ and materialmen’s liens), arising in the ordinary course
of business that in each case are either (A) for amounts not due and payable or
(B) being contested in good faith through appropriate proceedings, and in each
case for which adequate reserves have been established in the applicable balance
sheet in accordance with GAAP, (ii) Liens for Taxes either not yet due and
payable or being contested in good faith through appropriate proceedings and for
which adequate reserves have been established in the applicable balance sheet in
accordance with GAAP, (iii) trade contracts or other obligations of a like
nature incurred in the ordinary course of business of the Project Company
(excluding contracts creating choate or inchoate workmen’s or mechanics’ Liens),
(iv) obligations or duties to any Governmental Authority arising in the ordinary
course of business (including under Permits held by the Project Company not
arising from the breach thereof), (v) defects, easements, rights of first
refusal, rights of way, restrictions, irregularities, encumbrances (other than
for borrowed money and judgment Liens) and similar clouds on title that
individually or in the aggregate, could not reasonably be expected to impair the
value or use by the Project Company of the Acquired Entity Real Property, (vi)
Liens incurred pursuant to Acquired Entity Contracts in the ordinary course of
business under the executory portions thereof and not arising from the breach
thereof which in all cases do not materially impair the value or use by the
Project Company of the Acquired Entity Real Property, (vii) as of the Closing,
Liens arising out of judgments or awards so long as an appeal or proceeding for
review is being contested in good faith by appropriate proceedings and for the
payment of which adequate reserves in accordance with GAAP, bonds or other
security have been provided or are fully covered by insurance and such Liens do
not involve any significant risk of sale, forfeiture or loss of any Acquired
Entity Real Property or material impairment to the use thereof by the Project
Company, (viii) any Liens pursuant to or permitted under the Financing
Documents, and (ix) any Liens pursuant to or permitted under the Tax Equity
LLCAs.


“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, other business,
entity, organization, trust, union, association or Governmental Authority.


“Pre-Calculation Date Tax Period” has the meaning set forth in Section 9.01(a).


“Project Company” means the entity set forth in Annex 7.


“Project Company Leases” has the meaning set forth in Section 3.05(b).


“Project Company Real Property” means all land, together with all buildings,
structures, improvements and fixtures of the Project Company and held pursuant
to a Lease described in Schedule 3.05(b)(i).


“PTCs” means the renewable energy production tax credits provided for pursuant
to Section 45 of the Code.


10

--------------------------------------------------------------------------------

“Purchase Price” means the purchase price as set forth in Annex 9 with respect
to the Rattlesnake Project.


“Purchase Price Allocation Schedule” has the meaning set forth in Section 9.02.


“Purchase Price Adjustment” means an amount corresponding to any cash
distributions to any member (other than between Acquired Entities) made after
the Calculation Date (which distributions, for the avoidance of doubt, shall be
deemed made for purposes of this definition immediately prior to the Calculation
Date).


“Purchaser” has the meaning set forth in the preamble of this Agreement, and
includes its successors and permitted assigns.


“Purchaser Approvals” has the meaning set forth in Section 4.05.


“Purchaser Consents” has the meaning set forth in Section 4.03.


“Purchaser Indemnified Parties” means Purchaser, each of its Affiliates, each of
Purchaser’s and such Affiliates’ respective directors, officers, employees,
shareholders, controlling Persons, and agents, and each of the respective
successors and permitted assigns of any of the foregoing. 


“Project Completion Accounts” means the accounts identified as completion
reserve account on Annex 15.


“Rattlesnake Project” has the meaning set forth on Exhibit A.


“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or outdoor environment (including ambient air, surface water,
groundwater, and surface or subsurface strata) or into or out of any property,
including the movement of Hazardous Substances through or in the air, soil,
surface water, groundwater or property.


“Representatives” means, as to any Person, its officers, directors, employees,
partners, members, stockholders, Affiliates, counsel, agents, accountants,
advisers, engineers, and consultants.


“Reserve Accounts” means the accounts identified on Annex 15.


“RSW Class B Holdings” has the meaning set forth in the Recitals.


“RSW Title Company” has the meaning set forth in Section 7.01(p).


“RSW Title Policy” has the meaning set forth in Section 7.01(p).


“Sanctions” means any sanction administered or enforced by OFAC or the U.S.
Department of State.


“Securities Act” has the meaning set forth in Section 5.11.


11

--------------------------------------------------------------------------------

“Seller” has the meaning set forth in the preamble of this Agreement, and
includes its respective successors and assigns.


“Seller Approvals” has the meaning set forth in Section 3.09.


“Seller Consents” has the meaning set forth in Section 3.06.


“Seller Indemnified Parties” means Seller, each of its Affiliates, each of
Seller’s and such Affiliate’s respective directors, officers, employees,
shareholders, controlling Persons, and agents, and each of the respective
successors and permitted assigns of any of the foregoing.


“Straddle Period” has the meaning set forth in Section 9.01(b).


“Support and Affiliate Obligations” means any and all obligations relating to
guaranties, letters of credit, bonds, indemnities, other credit assurances of a
comparable nature (including cash posted as credit support) made or issued by or
on behalf of Seller or any of its Affiliates (other than the Acquired Entities)
for the benefit of an Acquired Entity, in each case, as listed and described on
Annex 10. 


“Tax” or “Taxes” means all taxes, including all charges, fees, duties, levies or
other assessments in the nature of taxes, imposed by any federal, state, local
or foreign governmental authority, including income, gross receipts, excise,
property, sales, gain, use, license, custom duty, unemployment, inheritance,
corporation, capital stock, transfer, franchise, payroll, withholding, social
security, minimum estimated, profit, gift, severance, value added, disability,
premium, recapture, credit, occupation, service, leasing, employment, stamp,
goods and services, ad valorem, utility, utility users and other taxes, and
shall include interest, penalties or additions attributable thereto or
attributable to any failure to comply with any requirement regarding Tax
Returns.


“Tax Equity Document” means the Tax Equity LLCA and the ECCA.


“Tax Equity LLCA” means the limited liability company agreement set forth in
Annex 11.


“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes filed or required to be filed
with any Taxing Authority, including any such document prepared on a
consolidated, combined or unitary basis and also including any schedule or
attachment thereto, and including any amendment thereof.


“Taxing Authority” means, with respect to a particular Tax, the agency or
department of any Governmental Authority responsible for the administration and
collection of such Tax.


“TerraForm Power” means TerraForm Power, LLC, a Delaware limited liability
company.


“Termination Date” has the meaning set forth in Section 12.01(a)(ii).


12

--------------------------------------------------------------------------------

“Transition Services Agreement” means that certain Transition Services Agreement
to be entered into between Invenergy Services and Purchaser in substantially the
form attached hereto as Exhibit J.


“Transfer Taxes” has the meaning set forth in Section 9.01(d).


“Undisputed Portion of the Purchase Price Adjustment” has the meaning set forth
in Section 2.04(d)(ii).


“Updated Information” has the meaning set forth in Section 5.08(a).


“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.


1.02           Interpretation.


(a)           Unless the context of this Agreement otherwise requires, (i) words
of any gender include each other gender, (ii) words using the singular or plural
number also include the plural or singular number, respectively, (iii) the terms
“hereof,” “herein,” “hereby”, “hereunder” and derivative or similar words refer
to this entire Agreement, (iv) the terms “Article” or “Section” refer to the
specified Article or Section of this Agreement and all references to Annexes,
Exhibits and Schedules are intended to refer to Annexes, Exhibits and the
Disclosure Schedules attached to this Agreement, each of which is made a part of
this Agreement for all purposes, (v) the words “include” and “including” are not
words of limitation and shall be deemed to be followed by the words “without
limitation,” (vi) the use of the word “or” to connect two or more phrases shall
be construed as inclusive of all such phrases (e.g., “A or B” means “A or B, or
both”) and (vii) references to Persons include their respective successors and
permitted assigns and, in the case of Governmental Authorities, Persons
succeeding to their respective functions and capacities.


(b)           Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified.


(c)           Any date specified for action that is not a Business Day shall
mean the first Business Day after such date.


(d)           All accounting terms used herein and not expressly defined herein
shall have the meanings given to them under generally accepted accounting
principles applicable in the United States, as in effect on the date of
determination in accordance with this Agreement, and consistently applied
(“GAAP”).


(e)           Unless the context otherwise requires, a reference to any
agreement, instrument, document or Law includes any amendment, modification or
successor thereto.


(f)           In the event of a conflict between this Agreement and any Annex,
Exhibit, or Schedules hereto, this Agreement shall control.


13

--------------------------------------------------------------------------------

(g)           The Article and Section headings have been used solely for
convenience, and are not intended to describe, interpret, define or limit the
scope of this Agreement.


(h)           Conflicts or discrepancies, errors, or omissions in this Agreement
or the various documents delivered in connection with this Agreement will not be
strictly construed against the drafter of the contract language, rather, they
shall be resolved by applying the most reasonable interpretation under the
circumstances, giving full consideration to the intentions of the Parties at the
time of contracting.


(i)           A reference to any Contract is to that Contract as amended,
novated, supplemented or replaced from time to time.


(j)           All references in this Agreement to “dollars” or “$” shall, in
each case, be deemed to refer to United States currency unless otherwise
specifically provided.


(k)           The phrase “to the extent” means “the degree by which” and not
“if.”


(l)           Any reference in this Agreement to “the date of this Agreement”
refers to the date specified in the first paragraph of this Agreement.


ARTICLE 2
SALE OF MEMBERSHIP INTERESTS AND CLOSING


2.01           Purchase and Sale.


Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from
Seller, all of Seller’s right, title and interest in and to the Acquired
Interests at the Closing free and clear of all Liens other than Permitted
Encumbrances, on the terms and subject to the conditions set forth in this
Agreement.


2.02           Payment of Purchase Price.


Upon the terms and subject to the conditions hereinafter set forth, Purchaser
shall pay to Seller an amount equal to the Purchase Price, plus or minus, as the
case may be, the Purchase Price Adjustment, in consideration of the delivery by
Seller of the Acquired Interests.


2.03           Effective Date and Closing.


(a)           The closing of the transactions described in Section 2.01 (the
“Closing”) will take place at the offices of Winston & Strawn LLP, counsel to
Seller, at 35 West Wacker Drive, Chicago, Illinois 60601, or at such other place
as the Parties mutually agree, at 10:00 A.M. local time three (3) Business Days
after the fulfillment or waiver of the conditions set forth in ARTICLE 7 and
ARTICLE 8, or any other date mutually agreed upon by the Purchaser and the
Seller. The effective time of Closing shall be at 11:59:59 P.M. EST on the
Closing Date.


(b)           At the Effective Date, the following shall occur:


(i)           The Seller and the Purchaser shall execute and deliver this
Agreement; and


(ii)           The Purchaser’s parent company shall execute and deliver to
Seller the Original Purchaser Parent Guaranty.


14

--------------------------------------------------------------------------------

(c)           At the Closing, the following shall occur:


(i)           Purchaser shall pay to the Seller, an amount equal to the Purchase
Price, plus or minus, as the case may be, the Purchase Price Adjustment, by wire
transfer of immediately available funds to Seller’s account as provided on
Exhibit C; 


(ii)           Seller shall use commercially reasonable efforts to transfer the
Reserve Accounts and other Bank Accounts (including all cash therein) of the
Acquired Entities to the Purchaser at the Closing or as soon as possible
thereafter or, if it is determined at or prior to the Closing that such transfer
is not possible at the Closing or within a reasonable period of time thereafter,
shall cause the amounts in the Reserve Accounts and other Bank Accounts to be
released to the Purchaser at the Closing or as soon as possible thereafter.
Notwithstanding the foregoing, if the Seller is unable to transfer the Reserve
Accounts and other Bank Accounts (including all cash therein) or release the
amounts therein to Purchaser by the date that is ninety (90) days following
Closing, then Seller shall pay to Purchaser, within five (5) Business Days
thereafter, an amount equal to the amounts in the Reserve Accounts and other
Bank Accounts and upon such payment Purchaser shall have no further right to the
Reserve Accounts and other Bank Accounts or the cash therein and as and when
such funds are released, Purchaser shall direct such funds to be paid to Seller;
and


(iii)           The Parties shall deliver, or cause to be delivered, to the
other Parties the certificates and other deliverables pursuant to Section 7.01
and Section 8.01.


2.04           Purchase Price Adjustment.


(a)           Estimated Closing Date Adjustment. No more than thirty (30) days
prior to the Closing Date but in any event at least fifteen (15) Business Days
prior the Closing Date, the Seller shall deliver or cause to be delivered a
balance sheet of the relevant Acquired Entities as of the Calculation Date
prepared consistently with the Accounting Principles (the “Calculation Date
Balance Sheet”) and a good faith calculation of the Purchase Price Adjustment as
of the Calculation Date (the “Calculation” and, collectively with the
Calculation Date Balance Sheet, the “Calculation Date Statement”), with all
supporting work papers and other documents as are reasonably required for an
understanding of the Purchase Price Adjustment. The Calculation Date Balance
Sheet shall be prepared in accordance with the Accounting Principles.


(b)           Objection. Purchaser will be entitled to object to the content of
the Calculation Date Statement by delivering a written notice of objection to
Seller on or before the 15th day following the date on which Purchaser will have
received the Calculation Date Statement. Any such objections by Purchaser will
be settled as follows: (i) Purchaser and Seller will meet to try to resolve
Purchaser’s objections by mutual written agreement; and (ii) if they are unable
to resolve Purchaser’s objections by mutual written agreement within a period of
15 days following Purchaser’s written notice of objection, then each of
Purchaser and Seller will be entitled to submit matters that remain in dispute
to the Independent Accounting Expert, who shall resolve these disagreements in
accordance with the Accounting Principles and the provisions of this Agreement.
Purchaser and Seller shall, and shall cause their respective financial advisors
to make available to the Independent Accounting Expert all relevant information
as may be necessary for the purposes of resolving such disagreements provided
that each Party and its advisors (including accountants) shall have executed all
release letters reasonably requested in connection with the provision of any
such information. Each of Purchaser and Seller shall be given a reasonable
opportunity to present its position to the Independent Accounting Expert.


15

--------------------------------------------------------------------------------

(c)           Independent Accounting Expert. The Independent Accounting Expert
shall be required to render its decision in writing as expeditiously as possible
and shall be requested, in any event, to render its decision within sixty (60)
calendar days from the date on which the disagreements are submitted to the
Independent Accounting Expert. The Independent Accounting Expert shall consider
only those items that were identified by Purchaser and Seller as being in
dispute and shall, in each case, assign a value to each such item that is equal
to or in the range between (but not above or below) the values asserted by
Purchaser and Seller. The Parties will cooperate with each other and the
Independent Accounting Expert regarding the resolution of disputed items, such
cooperation to include reasonable access to books, records, facilities and
personnel. Each of Purchaser, on the one hand, and Seller, on the other hand,
shall be responsible for the payment of one half of the fees and expenses of the
Independent Accounting Expert. The resolution of disputed items by the
Independent Accounting Expert shall constitute an arbitral award that is final,
binding and non-appealable and upon which a judgment may be entered by a court
having jurisdiction thereover. This provision shall constitute the exclusive
remedy of the Parties with respect to determination of the Calculation Date
Statement, including the Purchase Price Adjustment.


(d)           Final Determination Date. The Parties agree that the Calculation
Date Statement (as it may be modified, as applicable, by the mutual written
agreement of Purchaser and Seller or by any final decision rendered by the
Independent Accounting Expert under this Section 2.04(d) will become final and
binding upon the Parties on the first of the following dates to occur (the
“Final Determination Date”): (i) on the 15th day following the date of
Purchaser’s receipt of the Calculation Date Statement, if Purchaser does not
deliver a written notice of objection to Seller on or before such date; (ii) on
the date of the settlement of all of Purchaser’s objections by mutual written
agreement of Purchaser and Seller; or (iii) on the date on which Purchaser and
Seller receive a written copy of the final decision rendered by the Independent
Accounting Expert under Section 2.04(c). The Parties agree that:


(i)           if the Final Determination Date occurs prior to the Closing Date,
the amount payable by Purchaser at the Closing pursuant to Section 2.03(c)(i),
shall be the amount equal to the Purchase Price, increased or decreased by the
Purchase Price Adjustment (depending on whether such Purchase Price Adjustment
is a positive or negative number) confirmed in the final and binding Calculation
Date Statement, and


(ii)           if the Final Determination Date does not occur before the Closing
Date, (1) the amount payable by Purchaser at the Closing pursuant to Section
2.03(c)(i), shall be the amount equal to the Purchase Price, increased or
decreased by the portion, if any, of the Purchase Price Adjustment (depending on
whether such Purchase Price Adjustment is a positive or negative number) that is
not subject to an objection of Purchaser in accordance with Section 2.04(b) (the
“Undisputed Portion of the Purchase Price Adjustment”), and (2) (x) if the
difference between the total Purchase Price Adjustment confirmed in the final
and binding Calculation Date Statement and the Undisputed Portion of the
Purchase Price Adjustment is a positive number, Purchaser shall pay such
difference to Seller within ten Business Days from the Final Determination Date
by wire transfer of immediately available funds to Seller’s account as provided
on Exhibit C, or (y) if the difference between the total Purchase Price
Adjustment confirmed in the final and binding Calculation Date Statement and the
Undisputed Portion of the Purchase Price Adjustment is a negative number, Seller
shall pay such difference to Purchaser within ten Business Days from the Final
Determination Date by wire transfer of immediately available funds to
Purchaser’s account confirmed in writing to Seller. For greater certainty, any
payment made under Section 2.04(d)(ii)(2)(x) will be deemed to be an increase to
the Purchase Price for Tax and all other purposes and any payment made under
Section 2.04(d)(ii)(2)(y) will be deemed to be a decrease to the Purchase Price
for Tax and all other purposes.


16

--------------------------------------------------------------------------------

2.05           Withholding Rights.


No later than three (3) days prior to the Closing Date, Purchaser shall deliver
to the Seller a schedule of any amounts that Purchaser proposes to deduct and
withhold with respect to the making of any payment under the Code or any
applicable provision of state, local or foreign Tax Law. To the extent that the
Seller and Purchaser agree in writing to such proposed withholding, then
notwithstanding anything in this Agreement to the contrary, Purchaser shall be
entitled to withhold and deduct from the consideration otherwise payable
pursuant to this Agreement such amounts, and to the extent that amounts are so
withheld and paid over to the appropriate Tax authority, such amounts shall be
treated for all purposes of this Agreement as having been paid to the Person in
respect of which such deduction and withholding were made.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller hereby represents and warrants to Purchaser as of the Original PSA Date
(unless specifically stated otherwise), as follows:


3.01           Existence; Corporate Power.


As of the Original PSA Date and the Effective Date, Seller is a limited
liability company duly formed, validly existing and in good standing under the
Laws of the State of Delaware and in each other jurisdiction in which the
ownership or leasing of its assets or the conduct of its business requires such
qualification. As of the Original PSA Date and the Effective Date, Seller has
all requisite power and authority to own and operate its properties and to carry
on its business as now conducted, and to execute and deliver this Agreement and
any other agreements to be executed and delivered by Seller hereunder, and to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby, including to own, hold, sell and
transfer the Acquired Interests.


3.02           Authority.


As of the Original PSA Date and the Effective Date, all limited liability
company actions or proceedings necessary to authorize the execution and delivery
by Seller of this Agreement and any other Investment Documents to which Seller
is a party and the performance by Seller of its obligations hereunder and
thereunder, have been duly and validly taken. As of the Original PSA Date and
the Effective Date, this Agreement and the other Investment Documents to which
Seller is a party have been duly and validly executed and delivered by Seller
and constitutes the valid and binding obligation of Seller, enforceable against
Seller, in accordance with their respective terms, except as such terms may be
limited by (i) applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws affecting the enforcement of creditors’ rights generally and (ii)
general principles of equity, whether considered in a proceeding in equity or at
law.


17

--------------------------------------------------------------------------------

3.03           Reserved.


3.04           Capital of the Acquired Entities.


(a)           As of the Original PSA Date and the Closing Date, Seller owns,
holds of record, is the beneficial owner of, has good and valid title to, and
has full power and authority to convey, one hundred percent (100%) of the
membership interests in RSW Class B Holdings free and clear of all Liens other
than Permitted Encumbrances and any Liens pursuant to the Financing Documents.
Such membership interests constitute one hundred percent (100%) of the issued
and outstanding membership interests in RSW Class B Holdings. Such Acquired
Interests have been duly authorized and issued in compliance with all applicable
Laws and agreements of the applicable Acquired Entity.


(b)           As of the Original PSA Date, RSW Class B Holdings owns, holds of
record, is the beneficial owner of, has good and valid title to, and has full
power and authority to convey, one hundred percent (100%) of the membership
interests in Rattlesnake Wind I Holdings LLC free and clear of all Liens other
than Permitted Encumbrances and any Liens pursuant to the Financing Documents.
Such membership interests constitute one hundred percent (100%) of the issued
and outstanding membership interests in Rattlesnake Wind I Holdings LLC. Such
Acquired Interests have been duly authorized and issued in compliance with all
applicable Laws and agreements of the applicable Acquired Entity.


(c)           As of the Original PSA Date and the Closing Date, Rattlesnake Wind
I Holdings LLC owns, holds of record, is the beneficial owner of, has good and
valid title to, and has full power and authority to convey, one hundred percent
(100%) of the membership interests in Project Company free and clear of all
Liens other than Permitted Encumbrances and any Liens pursuant to the Financing
Documents. Such membership interests constitute one hundred percent (100%) of
the issued and outstanding membership interests in Project Company. Such
Acquired Interests have been duly authorized and issued in compliance with all
applicable Laws and agreements of the applicable Acquired Entity. 


(d)           As of the Closing Date, RSW Class B Holdings owns, holds of
record, is the beneficial owner of, has good and valid title to, and has full
power and authority to convey, one hundred percent (100%) of the Class B
membership interests in Rattlesnake Wind I Holdings LLC free and clear of all
Liens other than Permitted Encumbrances and any Liens pursuant to the Financing
Documents. Such Class B membership interests comprise one hundred percent (100%)
of the issued and outstanding Class B membership interests in Rattlesnake Wind I
Holdings LLC and have been duly authorized and issued in compliance with all
applicable Laws and the Tax Equity LLCA of Rattlesnake Wind I Holdings LLC.


18

--------------------------------------------------------------------------------

(e)           Each other Acquired Entity (other than RSW Class B Holdings) owns,
holds of record and is the beneficial owner of good and valid title to the
equity interests set forth on Schedule 3.04(e), free and clear of all Liens
other than Permitted Encumbrances and any Liens pursuant to the Financing
Documents. Such equity interests have been duly authorized and issued in
compliance with all applicable Laws and agreements applicable to the respective
Acquired Entity.


(f)           Except as set forth in Schedule 3.04(f) and the applicable
Constitutive Documents, there are no existing options, warrants, profit
interests, rights (including conversion or preemptive rights) to acquire
interests, shares, stock or other securities in the capital of the Acquired
Entities, no securities or instruments convertible into or exchangeable for
interests, shares, stock or other securities in the capital of the Acquired
Entities and no contract, agreement or commitment to issue any such options,
warrants, other rights, interests, securities or instruments, and no Person has
any right of first refusal, pre-emptive right, subscription right or similar
right to acquire or subscribe for any interests, shares, stock or other
securities in the capital of the Acquired Entities or any such options,
warrants, other rights, interests, securities or instruments. No Acquired Entity
is subject to any contract or other agreement with respect to voting rights.
Neither Seller nor any of the Acquired Entities has violated in any material
respect any applicable federal or state securities laws in connection with the
offer, sale or issuance of any of its ownership interests.


3.05           Personal and Real Property.


(a)           Other than as described in Schedule 3.05(a), the Project Company
owns no real property.


(b)           Schedule 3.05(b)(i) sets forth all Leases of the Project Company
(collectively, the “Project Company Leases”), and includes (i) the title of each
Project Company Lease, (ii) the original parties to each Project Company Lease,
and (iii) all amendments with respect to each Project Company Lease. The
interests of the Project Company in all Project Company Leases set forth in
Schedule 3.05(b)(i) are, as of the Closing Date, insured under the RSW Title
Policy.


(c)           Except for Permitted Liens, the Project Company has (x) good and
marketable title to or valid leasehold interest in all Acquired Entity Real
Property subject to the terms and conditions of the Project Company Leases and
(y) good and valid title to, or a valid leasehold in, all of its tangible
personal property and assets, free and clear of all Liens; provided, however,
that with respect to this representation given as of the Original PSA Date, the
Rattlesnake Project remains under construction and inchoate mechanics’ liens
exist which will be removed as a Lien prior to the Closing Date.


19

--------------------------------------------------------------------------------

(d)           With respect to the Acquired Entity Real Property it leases or on
which it was granted servitudes or superficies pursuant to the Project Company
Leases, the Project Company has the right to, and does, enjoy peaceful and
undisturbed nonexclusive possession under all Project Company Leases, servitudes
or superficies under which it is leasing or occupying property in accordance
with the terms and conditions of the Project Company Lease, servitude or
superficies and subject to the Permitted Liens. Seller has Made Available to
Purchaser copies of all Project Company Leases. All rents, royalties and other
payments under the Project Company Leases have been paid in full to the extent
due. No fees, payments or other assessments are due and owing with respect to
any Acquired Entity Real Property owned by the Project Company.


(e)           Except as set forth in Schedule 3.05(e), each of the Project
Company Leases (i) has been duly authorized, executed and delivered by the
Project Company and, to the Knowledge of Seller, any other party thereto; (ii)
constitutes a valid and binding obligation of the Project Company and, to the
Knowledge of Seller, any other party thereto and is enforceable against the
Project Company and, to the Knowledge of Seller, any other party thereto in
accordance with its terms and (iii) is the complete agreement between the
respective parties and unamended (other than as disclosed on Schedule
3.05(b)(i). None of the Seller or the Project Company, or to the Seller’s
Knowledge, any other party thereto (x) is in breach of or default under a
Project Company Lease, (y) has received any written notice of default,
termination or suspension of any Project Company Lease, and to the Knowledge of
Seller no action is being taken by any Person to terminate or suspend any
Project Company Lease. The Project Company Leases represent the only agreements
with respect to the Project Company Real Property.


(f)           With respect to the Rattlesnake Project, the materials, equipment,
the Acquired Entity Real Property and the Project Company Leases are all
collectively sufficient to enable the Rattlesnake Project to be located,
operated and maintained on their applicable Acquired Entity Real Property in
accordance with and as contemplated by the Acquired Entity Contracts and the
Project Company Leases and provide adequate ingress and egress for any
reasonable purpose in connection with the operation and maintenance of the
Rattlesnake Project under the relevant Project Company Leases.


(g)           The equipment and other tangible personal property owned or leased
by the Acquired Entities is (i) reasonably adequate for the conduct of the
business of the Acquired Entities as currently conducted, and (ii) in good
operating condition, regularly and properly maintained, subject to normal wear
and tear and have been maintained in accordance with prudent industry practices
in all material respects. Except as set forth in Schedule 3.05(g), no asset of
any Acquired Entity is subject to any right of first refusal, duty of first
offer, purchase option or any similar right.


3.06           No Consent.


As of the Original PSA Date and the Effective Date, except as set forth on
Schedule 3.06 (the “Seller Consents”) and except with respect to Governmental
Approvals, which are governed exclusively by Section 3.09, the execution,
delivery and performance by Seller of this Agreement and any other Investment
Document and the consummation of the transactions contemplated hereunder and
thereunder do not require Seller or the Acquired Entities to obtain any consent,
approval or action, make any filing of or give any notice to any Person to
execute, deliver or perform any of the Investment Documents or to consummate the
transactions contemplated thereby.


20

--------------------------------------------------------------------------------

3.07           Compliance with Laws.


Except with respect to Environmental Law which are governed exclusively by
Section 3.19, and except as set forth on Schedule 3.07(i), the Seller, in its
ownership and operation of the Acquired Entities, is in compliance in all
material respects with all applicable Laws. Except as set forth on Schedule
3.07(ii), each Acquired Entity is in compliance with all Laws applicable to the
Business and the ownership, construction and operation of the Rattlesnake
Project other than such non-compliance which could not reasonably be expected to
result in a Material Adverse Effect. Neither the Seller nor any Acquired Entity
has received written notice of any claim, action or assertion alleging any
material violation of any Law that has not been cured, and neither Seller nor
any of the Acquired Entities is in default with respect to any Order, applicable
to their respective business and assets related to the Acquired Interests and
the Business other than such default which could not reasonably be expected to
result in a Material Adverse Effect.


3.08           No Conflicts.


As of the Original PSA Date and the Effective Date, assuming the Seller Consents
and Seller Approvals are obtained, the execution, delivery and performance of
this Agreement and any other Investment Documents to which Seller or an Acquired
Entity is a party, and the consummation of the transactions contemplated hereby
and thereby, does not and will not (a) conflict with, result in a breach of, or
constitute a default under, Seller’s certificate of formation or LLC agreement,
or any of the organizational documents of the Seller or the Acquired Entities;
(b) result in the creation of any Lien upon any of the Acquired Interests, the
Business or the Project Company Leases; (c) (i) accelerate or modify, or give
any party the right to accelerate or modify, the time within which, or the terms
under which, any duties or obligations that are to be performed by Seller, or an
Acquired Entity, or any rights or benefits are to be received by any Person,
under any Acquired Entity Contracts, or (ii) violate or be in conflict with
respect, or constitute a default (or any event that, with or without due notice
or lapse of time, or both, would constitute a default) under, any Acquired
Entity Contracts to which Seller or an Acquired Entity is a party or by which
any of Seller’s or a Acquired Entity’s properties or assets may be bound or give
rise to any right of termination, cancellation, imposition of fees or penalties
under, any Contract to which an Acquired Entity is a party; or (d) violate any
applicable Law or Order applicable to the Seller or an Acquired Entity.


3.09           Regulatory Matters and Governmental Approvals.


(a)           As of the Original PSA Date and the Effective Date, except as set
forth on Schedule 3.09 (“Seller Approvals”), no Governmental Approval on the
part of Seller, or the Acquired Entities is required in connection with the
execution, delivery and performance of this Agreement and any other Investment
Document or the consummation of the transactions contemplated hereby and
thereby, including with respect to any Acquired Entity Permit. The Project
Company is in compliance with all applicable provisions of the FPA and FERC
regulations thereunder. The Project Company is, or commencing at the time that
it generates electric energy for sale, will be, an Exempt Wholesale Generator.


21

--------------------------------------------------------------------------------

(b)           The Project Company is a Power Generation Company under and in
accordance with the Texas Public Utility Regulatory Act.


(c)           As of June 30, 2015, for purposes of assessing whether parties
must submit an application to approve a merger, consolidation, or other
affiliation between electric generation owners under Tex. Util. Code § 39.158,
the Seller’s and its affiliates’ combined total amount of installed electric
generation capacity located in ERCOT and located in adjacent power regions
capable of being delivered to ERCOT is less than or equal to 1,544MW. For
purposes of this section only, the definition of “affiliate” in Tex. Util. Code
§§ 11.003(2) and 11.0042, as interpreted by the Public Utility Commission of
Texas, shall be applied to determine the affiliates of the Acquired Entities.
For purposes of this section, “installed generation capacity” shall be
calculated in accordance with the provisions of 16 Tex. Admin. Code § 25.401,
ERCOT NPRR 611 and the most recent calculation of ERCOT capacity as reported by
Commission Staff in Project No. 39870.


3.10           Legal Proceedings.


Except with respect to any Actions or Proceedings arising under Environmental
Law, which are governed exclusively by Section 3.19, and except as set forth on
Schedule 3.10, there is no Action or Proceeding pending, or to the Knowledge of
Seller, threatened, in law or in equity or before any Governmental Authority,
against or affecting (i) the Acquired Entities or their respective assets or
properties, or (ii) the Seller which may reasonably be expected to have a
material and adverse effect on the ability of Seller to perform its obligations
under the Investment Documents to which it is a party or to consummate the
transactions contemplated thereby. Except as set forth on Schedule 3.10, there
are no outstanding injunctions, judgments, Orders, decrees, rulings, or charges
to which an Acquired Entity is a party or by which it is bound, or to which
Seller is a party or by which it is bound and which may reasonably be expected
to have a material and adverse effect on the ability of Seller to perform its
obligations under the Investment Documents to which it is a party or to
consummate the transactions contemplated thereby.


3.11           Brokers.


Except for Goldman, Sachs & Co which shall be paid exclusively by the Seller, no
Person has any claim against any Acquired Entity or Seller for a finder’s fee,
brokerage commission or similar payment directly or indirectly in connection
with the transactions contemplated by this Agreement.


3.12           Acquired Entities Existence; Subsidiaries.


(a)           Each of the Acquired Entities is a limited liability company duly
organized and validly existing under the Laws of the State of Delaware. Each of
the Acquired Entities has all requisite power and authority to conduct the
Business as and to the extent now conducted and to own, use and lease its
assets. Each of the Acquired Entities is duly qualified, authorized to do
business and in good standing in Delaware and each other jurisdiction where the
character of its properties or the nature of its activities makes such
qualification necessary, except where the failure to do so could not reasonably
be expected to cause a Material Adverse Effect.


22

--------------------------------------------------------------------------------

(b)           Annex 1 sets forth the name and the Acquired Entities’ direct or
indirect ownership percentage of each subsidiary of the Seller. The Project
Company has no subsidiaries.


(c)           Seller has, prior to the Original PSA Date, Made Available to
Purchaser true and correct copies of the Constitutive Documents of each of
Acquired Entities as in effect on the Original PSA Date. There have been no
amendments, modifications, terminations or other changes to such Constitutive
Documents since the time of such delivery to Purchaser. None of the Acquired
Entities has conducted any business other than in connection with the
development, construction, ownership and operation of the Rattlesnake Project.


3.13           Financial Statements; Absence of Undisclosed Liabilities.


(a)           Set forth in Schedule 3.13(a) are the unaudited financial
statements of each of the Acquired Entities, as of and for the period ending
March 31, 2015, which present fairly in all material respects, the financial
position of the Acquired Entities as of the date of such unaudited financial
statements in conformity with GAAP (subject to customary year-end adjustments
and the notes related to such audits) (collectively, the “Financial
Statements”).


(b)           The Acquired Entities do not have any Liabilities except (i) as
set forth in Schedule 3.13(b), (ii) as reflected or reserved against in the
Financial Statements or set forth in a note thereto; (iii) incurred in the
ordinary course of business since the date of the Financial Statements (none of
which is a Liability for breach of contract, breach of warranty, tort,
infringement, violation of Law, claim or lawsuit), or (iv) with respect to the
performance (but not the breach) of any Acquired Entity Contract or any Contract
which does not constitute an Acquired Entity Contract and which is entered into
in the ordinary course of business.


(c)           Except for the distributions to Seller set forth in Schedule
3.13(c), since March 31, 2015, none of the Acquired Entities has paid any
distributions, dividends, repurchase, redemption or similar payments to (i)
Seller or any Affiliates of Seller (other than between Acquired Entities and for
such distributions and dividends of amounts received by any Acquired Entity in
accordance with the terms of the Tax Equity Documents) or (ii) any other Person
except as required in accordance with the terms of the Financing Documents and
Tax Equity Documents.


3.14           Taxes.


(a)           Except as disclosed on Schedule 3.14, there are no Actions or
Proceedings currently pending or, to the Knowledge of Seller, threatened
(whether or not in writing) against Seller (with respect to an Acquired Entity),
or an Acquired Entity, by any Governmental Authority for the assessment or
collection of Taxes. There are no outstanding agreements, waivers or consents
extending the statutory period of limitations applicable to any Tax of Seller
(with respect to an Acquired Entity) or an Acquired Entity.


23

--------------------------------------------------------------------------------

(b)           Each Acquired Entity is treated by Seller as and has been treated,
at all times since formation and prior to the Closing Date, as either a
“partnership” or as an entity “disregarded as an entity separate from its
owner,” within the meaning of Treasury Regulations § 301.7701-2, and none of
Seller or any Acquired Entity has made an election or taken any other action
which would result in classification of any such entity as a corporation for
U.S. federal tax purposes.


(c)           Seller (with respect to an Acquired Entity) and the Acquired
Entities have (i) filed all income Tax Returns and all material other Tax
Returns that they were required to file under applicable Laws and each such Tax
Return was true, correct, and complete in all material respects; (ii) paid all
Taxes shown as due and payable on any such Tax Return; (iii) paid all income
Taxes and all other material Taxes due and owing (whether or not shown on or
related to such Tax Returns); and (iv) withheld and paid all material Taxes
required to have been withheld and paid in connection with any amounts paid or
owing to any employee, independent contractor, creditor, stockholder, or other
third party.


(d)           Neither Seller (with respect to an Acquired Entity) nor any
Acquired Entity is a party to or has any liability under any Tax sharing,
indemnification or similar agreement (in each case, other than an agreement
entered into in the ordinary course of business of the parties thereto, the
principal purpose of which is not Tax-related, such as a customary lease,
license or financing agreement and other than the Tax Equity Documents).


(e)           None of Seller nor any Acquired Entity is a “tax-exempt person”
within the meaning of Code §168(h) as a result of Seller’s ownership in such
Acquired Entity by Seller or any Affiliate. 


(f)           None of the Acquired Entities is a “related person” to any
purchaser of electricity from the Rattlesnake Project for purposes of Code §§
267 or 707 as a result of ownership in such Acquired Entity by Seller or any
Affiliate of Seller.


(g)           None of the Acquired Entities (i) has been a member of an
affiliated group filing a consolidated federal income Tax Return or (ii) has any
liability for the Taxes of any other Person under Section 1.1502-6 (or any
similar provision of state, local, or foreign law) as a transferee or successor
or otherwise under applicable law.


(h)           Seller (or, if Seller is a disregarded entity for U.S. federal
income tax purposes, its owner for U.S. federal income tax purposes) is a
“United States Person” within the meaning of Section 7701(a)(30) of the Code.


The parties hereto agree that the representations and warranties made in this
Section 3.14 and in Sections 3.04, 3.05(b)-(e), 3.12, 3.16 and 3.18 are the sole
and exclusive representations and warranties with respect to Tax matters of
Seller and the Acquired Entities (it being understood that this sentence is not
a representation or warranty).


3.15           Employees; Employee Benefit Plans.


None of the Acquired Entities or the Project Company has, or have ever had, any
employees. Neither the Acquired Entities nor the Project Company currently
sponsor, maintain or contribute to or have in the past sponsored, maintained or
contributed to any “employee benefit plan” within the meaning of Section 3(3) of
ERISA. Neither the Acquired Entities nor the Project Company have any liability
with respect to a Pension Plan or a Multiemployer Plan directly or indirectly
from an ERISA Affiliate of any Acquired Entity or Project Company.


24

--------------------------------------------------------------------------------

3.16           Acquired Entity Contracts.


(a)           Schedule 3.16 contains a true and complete list of all of the
following Contracts to which an Acquired Entity is a party or by which an
Acquired Entity or any of their respective properties is bound, in each case,
only to the extent that such Contract is in effect or imposes any Liability
following the Closing (collectively, the “Acquired Entity Contracts”) and
excluding the Project Company Leases (which are listed on Schedule 3.05(b)(i)):


(i)           all Contracts for the purchase, exchange or sale of electric
power, capacity, ancillary services, or Environmental Attributes;


(ii)          all Contracts for the transmission of electric power;


(iii)         all Contracts for the supply of wind turbines or other material
Rattlesnake Project assets and all related warranties;


(iv)         all interconnection Contracts for electricity;


(v)          all Contracts with Seller or any Affiliate of Seller;


(vi)         all Contracts of an Acquired Entity which provide for payments by
or to an Acquired Entity over the stated term of the Contract in excess of
$200,000 for each individual Contract;


(vii)        any Contract under which an Acquired Entity has (A) created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
Indebtedness, (B) granted a Lien on its assets, whether tangible or intangible,
to secure such indebtedness for borrowed money or (C) extended credit to any
Person, in each case, in an amount in excess of $250,000;


(viii)       any contract or agreement between Seller, to the extent relating to
the Rattlesnake Project or the Business, and/or a Acquired Entity, on the one
hand, and any Governmental Authority, on the other hand; and


(ix)          any Contract for management, operation, administration or
maintenance of an Acquired Entity or Rattlesnake Project;


(x)           any Contract relating to abatement or reduction of property Taxes
of an Acquired Entity;


(xi)          joint venture agreements, partnership agreements, limited
liability company agreements, teaming agreements and joint development
agreements;


25

--------------------------------------------------------------------------------

(xii)          Contracts which restrict the ability of any Acquired Entity to
engage in the type of business in which it is currently principally engaged;


(xiii)         any Contract which would otherwise be considered material to the
Business.


(b)           Seller has Made Available to Purchaser true and complete copies of
all Acquired Entity Contracts. Each Acquired Entity Contract is in full force
and effect and constitutes the legal, valid, binding and enforceable obligation
of the Acquired Entity party thereto, and, to the Knowledge of Seller, each
other party thereto, in accordance with its terms, except as such terms may be
limited by (i) applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws affecting the enforcement of creditors’ rights generally and (ii)
general principles of equity, whether considered in a proceeding in equity or at
law. None of the Seller, or any of the Acquired Entities, or to the Seller’s
Knowledge, any other party thereto are in breach of or default in any material
respect under a Acquired Entity Contract. To the Seller’s Knowledge, no event,
occurrence, condition or act (including the completion of the transactions
contemplated by this Agreement) exists which, with the giving of notice, or the
lapse of time, would become a breach or default in any material respect of any
obligation therein or give rise to any right of termination, cancellation,
imposition of fees or penalties under, any Acquired Entity Contract. There
currently is no dispute or, to the Seller’s Knowledge, potential dispute and is
no mediation, arbitration, or other dispute resolution procedure under any such
Acquired Entity Contract. None of the Seller, or any of the Acquired Entities,
or to the Seller’s Knowledge, any other party thereto has received any written
notice breach, default, termination or suspension of any Acquired Entity
Contract, and to the Knowledge of Seller, no action is being taken by any Person
to terminate or suspend any Acquired Entity Contract.


(c)           No Environmental Attributes have been conveyed by any Acquired
Entity to any other entity other than pursuant to an Acquired Entity Contract.


3.17           Permits.


Schedule 3.17 sets forth all material Permits acquired or held by Seller or an
Acquired Entity in connection with the ownership and operation of the
Rattlesnake Project; provided that for purposes hereof all Permits required
during the period at and after commercial operation of the Rattlesnake Project
shall be deemed material. The Acquired Entities hold in full force and effect
all Permits required for the operation of the Business as presently conducted,
and other than those Permits required in connection with certain operation and
maintenance activities which are ministerial in nature and can reasonably be
expected to be obtained in due course on commercially reasonable terms and
conditions when needed. With respect to any Permits required for the ownership
or operation of the Rattlesnake Project and held by Seller or an Acquired
Entity, (a) none of the Acquired Entities is in material default or material
violation, and no event has occurred and is continuing which, with notice or the
lapse of time or both, would constitute a material default or material violation
of the terms, conditions or provisions of such Permit, and (b) there are no
legal proceedings pending or, to the Knowledge of Seller, threatened in writing,
relating to the suspension, revocation, termination or modification of any such
Permit. With respect to any Permits required for the ownership or operation of
the Rattlesnake Project but not held by Seller or an Acquired Entity, (a) to the
Knowledge of Seller no holder of such Permit is in material default or material
violation, and, to the Knowledge of Seller, no event has occurred and is
continuing which, with notice or the lapse of time or both, would constitute a
material default or material violation of the terms, conditions or provisions of
such Permit, and (b) to the Knowledge of Seller, there are no legal proceedings
pending or threatened in writing, relating to the suspension, revocation,
termination or modification of any such Permit.


26

--------------------------------------------------------------------------------

3.18           Affiliate Transactions.


Except as disclosed on Schedule 3.18, there are no existing or pending
transactions, Contracts or Liabilities between or among (a) an Acquired Entity
on the one hand, and (b) Seller or any of Seller’s Affiliates (other than an
Acquired Entity) or any officer or director of the foregoing on the other hand.


3.19           Environmental Matters.


Except as set forth on Schedule 3.19, (i) there are no locations or premises
within the Rattlesnake Project site or any other location where there has been a
Release that (A) an Acquired Entity has been or would be obligated to
investigate, remove, remediate or otherwise respond to pursuant to any
Environmental Law or any Contract entered into with any other Person or (B) has
resulted in or would reasonably be expected to result in an Environmental Claim
against or liability of an Acquired Entity under any Environmental Law, in the
case of each of (A) and (B) that would individually or in the aggregate have a
Material Adverse Effect, (ii) there are no Actions or Proceedings pending or to
the Knowledge of Seller, threatened against Seller or any Acquired Entity under
Environmental Law, and (iii) neither Seller nor any Acquired Entity has received
written notice from any Person, including a Governmental Authority, of any
Environmental Claim, or any written notice of any investigation, or any written
request for information, in each case under, any Environmental Law, and no such
notice or request for information would reasonably be expected, except for those
listed on Schedule 3.19 and none of which are material. Neither Seller nor any
Acquired Entity has given any release or waiver of liability that would waive or
impair any claim based on the presence of Hazardous Substances in, on or under
any real property against a previous owner of any real property or against any
Person who may be potentially responsible for the presence of Hazardous
Substances in, on or under any such real property.


3.20           Insurance.


Schedule 3.20 lists all of the insurance maintained by or on behalf of the
Seller or the Acquired Entities (the “Insurance Policies”). All Insurance
Policies are in full force and effect, valid and binding in accordance with
their terms and no notice of cancellation or termination has been received with
respect to any such policy nor is Seller or any of the Acquired Entities in
default under any such policy. All premiums with respect to the Insurance
Policies covering all periods up to and including the Original PSA Date have
been paid and, with respect to premiums due and payable prior to the Closing,
will be so paid. As of the Closing none of these Insurance Policies have lapsed
and, to the Knowledge of Seller, there are no circumstances that have rendered
such insurance unenforceable, void or voidable. Schedule 3.20 sets forth a true,
correct and complete list of any outstanding claims under such policies.


27

--------------------------------------------------------------------------------

3.21           Warranties; Performance Security.


Each warranty that is in effect as of the Closing in respect of any Rattlesnake
Project work or equipment, including with respect to any wind turbine components
and related equipment installed or to be installed at the Rattlesnake Project,
is held by the Project Company and is, as of such Closing, enforceable by such
Project Company in accordance with its terms.


3.22           Bank Accounts.


Schedule 3.22 is a list of the locations and numbers of all bank accounts,
investment accounts and safe deposit boxes maintained by any Acquired Entity,
together with the names of all persons who are authorized signatories or have
access thereto or control thereunder (the “Bank Accounts”). Set forth on
Schedule 3.22 is an estimate of the amounts set forth in the Reserve Accounts as
of the Calculation Date. All cash or cash equivalents owned by the Acquired
Entities, and all cash or cash equivalents included in the computation of
Unadjusted Project Working Capital are maintained in the accounts listed on
Schedule 3.22.


3.23           Intellectual Property.


No licenses, trademarks, patents, copyrights or agreements with respect to the
usage of technology (other than such licenses, trademarks, patents, copyrights
or agreements which form a part of the Acquired Entity Contracts) are necessary
for (a) the Project Company to own, operate or maintain the Rattlesnake Project
in accordance with the Acquired Entity Contracts in respect of the Rattlesnake
Project, and (b) to the Knowledge of Seller, third party equipment suppliers to
license or sell equipment to the Project Company in accordance with the Acquired
Entity Contracts in respect of the Rattlesnake Project.


3.24           Absence of Certain Changes.


Except as set forth on Schedule 3.24, since December 31, 2014:


(a)           no event, change, fact, condition or circumstance has occurred as
to any Acquired Entity which has had, or could reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect; and


(b)           each Acquired Entity has conducted its business in the ordinary
course consistent with past practices.


3.25           No Other Warranties.


THE WARRANTIES SET FORTH HEREIN AND IN THE OTHER INVESTMENT DOCUMENTS ARE
EXCLUSIVE AND ARE IN LIEU OF ALL OTHER WARRANTIES, WHETHER STATUTORY, WRITTEN OR
ORAL, EXPRESS OR IMPLIED; SELLER PROVIDES NO OTHER WARRANTIES WITH RESPECT TO
THE ACQUIRED INTERESTS, THE ACQUIRED ENTITIES OR THE ASSETS, INCLUDING WITHOUT
LIMITATION, IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE, AND WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE OF TRADE, ALL OF
WHICH ARE EXPRESSLY DISCLAIMED. EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE 3,
SELLER MAKES NO REPRESENTATION OR WARRANTY TO PURCHASER WITH RESPECT TO ANY
FINANCIAL PROJECTIONS, FORECASTS OR FORWARD LOOKING STATEMENTS OF ANY KIND OR
NATURE WHATSOEVER RELATING TO ACQUIRED ENTITIES OR THE ACQUIRED INTERESTS.


28

--------------------------------------------------------------------------------

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND TERRAFORM POWER


Purchaser hereby represents and warrants to Seller as of the Original PSA Date
(unless specifically stated otherwise) as follows: 


4.01           Existence.


As of the Original PSA Date and the Effective Date, Purchaser is a limited
liability company duly formed, validly existing and in good standing under the
Laws of the State of Delaware. As of the Effective Date, Purchaser has all
requisite power and authority to execute and deliver this Agreement and each
other agreement required to be executed and delivered by Purchaser hereunder, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby and to own or lease its assets and
to carry on its business as currently conducted.


4.02           Authority.


As of the Original PSA Date and the Effective Date, all limited liability
company actions and proceedings necessary to authorize the execution and
delivery by Purchaser of this Agreement and all other Investment Documents to
which Purchaser is a party, and the performance by Purchaser of its obligations
hereunder and thereunder, have been duly and validly taken. As of the Effective
Date, this Agreement and all other Investment Documents to which Purchaser is a
party have been, or prior to the Closing will have been, duly and validly
executed and delivered by Purchaser and constitutes legal, valid and binding
obligation of Purchaser enforceable against Purchaser in accordance with their
respective terms, except as such terms may be limited by (a) applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditor’s rights generally, and (b) general principles of
equity, whether considered in a proceeding in equity or at law.


4.03           No Consent.


As of the Original PSA Date and the Effective Date, except as set forth on
Schedule 4.03 (the “Purchaser Consents”), the execution, delivery and
performance by Purchaser of this Agreement, any other agreements to be executed
and delivered by Purchaser hereunder, any other Investment Documents to which
Purchaser is a party and the consummation of the transactions contemplated
hereunder do not require Purchaser to obtain any consent, approval or action of
or give any notice to any Person as a result or under any terms, conditions or
provisions of any Contract or Permit by which it is bound.


4.04           No Conflicts.


As of the Original PSA Date and the Effective Date, assuming the Purchaser
Consents and Purchaser Approvals are obtained, the execution, delivery and
performance by Purchaser of this Agreement, any other agreements to be executed
and delivered by Purchaser hereunder and any other Investment Documents to which
Purchaser is a party do not and will not (a) conflict with, result in a breach
of, or constitute a default under, Purchaser’s certificate of formation or
operating agreement, or to the actual knowledge of Purchaser, any Contract to
which Purchaser is a party; (b) conflict with or result in a violation or breach
of any provision of any Law applicable to Purchaser; or (c) result in the
creation of any material Lien upon Purchaser or any of its assets, in each case
which would prevent, delay, or materially burden the consummation by Purchaser
of the transactions contemplated herein.


29

--------------------------------------------------------------------------------

4.05           Governmental Approvals.


As of the Original PSA Date and the Effective Date, except as set forth on
Schedule 4.05 (“Purchaser Approvals”), no Governmental Approval is required to
be obtained by Purchaser in connection with the execution, delivery and
performance of this Agreement, any other agreements to be executed and delivered
by Purchaser hereunder, any other Investment Documents to which Purchaser is a
party or the consummation of the transactions contemplated hereby or thereby.


4.06           Legal Proceedings.


There are no Actions or Proceedings pending or, to the knowledge of Purchaser,
threatened against or affecting Purchaser or any of its assets in law or equity
or before any Governmental Authority that could reasonably be expected to result
in the issuance of an Order or other decision restraining, enjoining or
otherwise prohibiting or making illegal the consummation of any of the
transactions contemplated by this Agreement.


4.07           Purchase for Investment.


Purchaser (a) is acquiring the Acquired Interests for its own account and not
with a view to distribution, (b) has sufficient knowledge and experience in
financial and business matters so as to be able to evaluate the merits and risk
of an investment in the Acquired Interests and is able financially to bear the
risks thereof, and (d) understands that the Acquired Interests will, upon
purchase, be characterized as “restricted securities” under state and federal
securities laws and that under such laws and applicable regulations the Acquired
Interests may be resold without registration under such laws only in certain
limited circumstances. Purchaser agrees that it will not sell, convey, transfer
or dispose of the Acquired Interests, unless such transaction is made pursuant
to an effective registration statement under applicable federal and state
securities laws or an exemption from registration requirements of such
securities laws.


4.08           Brokers.


Except for fees and commissions that will be paid by Purchaser, no Person has
any claim against Purchaser for a finder’s fee, brokerage commission or similar
payment directly or indirectly in connection with the transactions contemplated
by this Agreement.


4.09           Permits and Filings.


Except for the Purchaser Consents and Purchaser Approvals, no Permit on the part
of Purchaser is required in connection with the execution, delivery and
performance of this Agreement, the consummation of the transactions contemplated
hereby or any borrowing or other action by Purchaser or any of its Affiliates in
connection with obtaining or maintaining sufficient financing to provide the
payment of the Purchase Price.


30

--------------------------------------------------------------------------------

4.10           Compliance with Laws.


Purchaser is not in violation of any Law except where any such violation would
not reasonably be expected to materially and adversely affect the ability of
Purchaser to consummate the transactions contemplated by this Agreement or to
perform its obligations hereunder.


4.11           ERCOT Generation Ownership.


As of June 30, 2015 for purposes of assessing whether parties must submit an
application to approve a merger, consolidation, or other affiliation between
electric generation owners under Tex. Util. Code § 39.158, the Purchaser’s and
its affiliates’ combined total amount of installed electric generation capacity
located in ERCOT and located in adjacent power regions capable of being
delivered to ERCOT is less than or equal to 536.84 MWs. For purposes of this
section only, the definition of “affiliate” in Tex. Util. Code §§ 11.003 and
11.0042, as interpreted by the Public Utility Commission of Texas, shall be
applied to determine the affiliates of the Acquired Entities. For purposes of
this section, “installed generation capacity” shall be calculated in accordance
with the provisions of 16 Tex. Admin. Code § 25.401, ERCOT NPRR 611 and the most
recent calculation of ERCOT capacity as reported by Commission Staff in Project
No. 39870.


4.12           Due Diligence.


Purchaser has had the opportunity to conduct all such due diligence
investigations of the Acquired Interests as it deemed necessary or advisable in
connection with entering into this Agreement and the Investment Documents and
the transactions contemplated hereby and thereby. Purchaser has relied solely on
its independent investigation and the representations, warranties and covenants
expressly contained in this Agreement and set forth in the Disclosure Schedules,
in making its decision to acquire the Acquired Interests and has not relied on
any other statements or advice from Seller or its Representatives. The preceding
sentences do not limit or modify the representations and warranties in Article 3
or limit Purchaser’s reliance thereon.


4.13           Financial Ability to Close.


At the Closing, Purchaser will have sufficient cash available to pay the
Purchase Price in accordance with this Agreement. Purchaser hereby acknowledges
and agrees that the receipt of any financing shall not be a condition precedent
to Purchaser’s obligations to purchase the Acquired Interests in accordance with
this Agreement.


4.14           Tax Matters. 


(a)           Purchaser (or, if Purchaser is a disregarded entity for U.S.
federal income tax purposes, its sole owner) is and will remain a “United States
person” within the meaning of Code Section 7701(a)(30) and is not subject to
withholding under Section 1446 of the Code.


31

--------------------------------------------------------------------------------

(b)           Purchaser is not related (within the meaning Treasury Regulation §
1.752- 4(b)) to any lender to an Acquired Entity under the Financing Documents.


(c)           As a result of the purchase by Purchaser from Seller of the
Acquired Interests at the Closing:


(i)           no portion of the Rattlesnake Project will become tax-exempt use
property or “public utility property” within the meaning of Section 168(h)(1) or
168(i)(10) of the Code;


(ii)           no portion of the Rattlesnake Project will become tax exempt bond
financed property within the meaning of Section 168(g)(5) of the Code;


(iii)           none of the Acquired Entities will be considered for federal
income tax purposes to be selling electricity generated by the Rattlesnake
Project to a person who is related to the Project Company within the meaning of
Section 45(e)(4) of the Code and Section 4 of Notice 2008-60, I.R.B. 2008-30
(June 25, 2008);


(iv)           none of the Acquired Entities will become a “related person” to
any purchaser of electricity from the Rattlesnake Project for purposes of
Sections 267 or 707 of the Code;


(v)           no subsidized energy financing will have been provided (directly
or indirectly) under a federal, state or local program in connection with any
property owned by the Acquired Entities, within the meaning of Code
§45(b)(3)(A)(iii).


(d)           None of the Purchaser or any of its Affiliates has applied for,
claimed or received a production tax credit pursuant to Code §45, or an
investment tax credit pursuant to Code §48 with respect to any property owned by
the Acquired Entities.


(e)           If the Purchaser is a Flow-Through Entity, (i) no person or entity
will own, directly or indirectly through one or more Flow-Through Entities, an
interest in the Purchaser such that more than 60% of the value of such person’s
or entity’s interest in the Purchaser is attributable to the Purchaser’s
investment in any Acquired Entity; and (ii) if one or more persons or entities
owns, directly or indirectly through one or more flow-through entities, an
interest in the Purchaser such that more than 60% of the value of such person’s
or entity’s interest in the Purchaser is attributable to the Purchaser’s
investment in any Acquired Entity, neither the Purchaser nor any such person or
entity has or had any intent or purpose to cause such person (or persons) or
entity (or entities) to invest in any Acquired Entity indirectly through the
Purchaser in order to enable any Acquired Entity to qualify for the 100-partner
safe harbor under Treasury Regulation § 1.7704-1(h) (regarding the private
placement safe harbor from treatment as a publicly traded partnership).


(f)           The Purchaser certifies that (a) his or its name, taxpayer
identification number and address provided on the signature page hereto are
correct, and (b) it agrees to execute properly and provide to Seller in a timely
manner any tax documentation that may reasonably be required by Seller in
connection with the transaction contemplated hereby.


32

--------------------------------------------------------------------------------

4.15           Compliance.


The Purchaser and its Affiliates will not, by entering in to the Investment
Documents to which they are a party or consummating the transactions
contemplated thereby, be in contravention of Anti-Corruption Laws or Sanctions.


4.16           Plan Assets.


Either (a) no part of the Purchase Price constitutes “plan assets” within the
meaning of Department of Labor Reg. §2510.3-101 of any “employee benefit plan”
within the meaning of Section 3(3) of ERISA, or other “benefit plan investor”
(as defined in U.S. Department of Labor Reg. §§2510.3-101 et seq. or in Section
3(42) of ERISA) or assets allocated to any insurance company separate account or
general account in which any such employee benefit plan or benefit plan investor
(or related trust) has any interest or (b) the source of the funding used to pay
the Purchase Price is an “insurance company general account” within the meaning
of Department of Labor Prohibited Transaction Exemption 95-60, issued July 12,
1995, and there is no employee benefit plan, treating as a single plan all plans
maintained by the same employer or employee organization, with respect to which
the amount of the general account reserves and liabilities for all Contracts
held by or on behalf of such plan exceeds ten percent (10%) of the total
reserves and liabilities of such general account (exclusive of separate account
liabilities) plus surplus, as set forth in the National Association of Insurance
Commissioners “Annual Statement” filed with the Purchaser’s jurisdiction of
domicile.


4.17           TerraForm Power.


(a)           Existence; Corporate Power. TerraForm Power is a limited liability
company duly formed, validly existing and in good standing under the Laws of the
State of Delaware. TerraForm Power has all requisite power and authority to
execute the Investment Documents to which it is a party and to perform its
obligations thereunder and to consummate the transactions contemplated thereby.


(b)           Authority. All limited liability company actions or proceedings
necessary to authorize the execution and delivery by TerraForm Power of the
Investment Documents to which it is a party and the performance by TerraForm
Power of its obligations thereunder, have been duly and validly taken. Each
Transaction Document to which TerraForm Power is a party prior to the Closing
will have been duly and validly executed and delivered by TerraForm Power and
constitutes a valid and binding obligation of TerraForm Power, enforceable
against TerraForm Power, in accordance with its terms, except as such terms may
be limited by (i) applicable bankruptcy, insolvency, moratorium, reorganization
or similar Laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity, whether considered in a proceeding in equity
or at law.


33

--------------------------------------------------------------------------------

(c)           No Consent. Except for the Purchaser Approvals and Purchaser
Consents, the execution, delivery and performance by TerraForm Power of the
Investment Documents to which it is a party and the consummation of the
transactions contemplated thereunder do not require TerraForm Power to obtain
any consent, approval or action of or give any notice to any Person as a result
or under any terms, conditions or provisions of any Contract by which TerraForm
Power is bound.


(d)           No Conflicts. Assuming the Purchaser Consents and Purchaser
Approvals are obtained, the execution, delivery and performance of the
Transaction Document to which TerraForm Power is a party do not and will not (a)
conflict with, result in a breach of, or constitute a default under, TerraForm
Power’s certificate of formation or operating agreement, or to the actual
knowledge of Purchaser, any Contract to which TerraForm Power is a party which
would prevent, delay, or materially burden the consummation of the transactions
contemplated in the Investment Documents to which TerraForm Power is a party;
(b) conflict with or result in a violation or breach of any provision of any Law
applicable to TerraForm Power which would prevent, delay or materially burden
the consummation by TerraForm Power of the transactions contemplated herein; or
(c) result in the creation of any material Lien upon TerraForm Power or any of
its assets which would prevent, delay or materially burden the consummation of
the transactions contemplated herein.


(e)           Regulatory Matters and Governmental Approvals. Except for the
Purchaser Approvals, no Governmental Approval on the part of TerraForm Power is
required in connection with the execution, delivery and performance of the
Investment Documents to which it is a party or the consummation of the
transactions contemplated thereby, including with respect to any Permit.


(f)           Legal Proceedings. There is no Action or Proceeding pending, or to
the knowledge of Purchaser, threatened, against TerraForm Power in law or in
equity or before any Governmental Authority that could reasonably be expected to
result in the issuance of an Order or other decision restraining, enjoining or
otherwise prohibiting or making illegal the consummation of any of the
transactions contemplated by the Investment Documents to which TerraForm Power
is a party.


ARTICLE 5
COVENANTS OF SELLER


Seller covenants and agrees with Purchaser that Seller will comply with all
covenants and provisions of this ARTICLE 5, except to the extent Purchaser may
otherwise consent in writing.


5.01           Regulatory and Other Permits. 


Prior to the Closing, Seller shall or shall cause its Affiliates, as applicable,
to, as promptly as practicable, make all filings with all Governmental
Authorities and other Persons required by Seller or its Affiliates to consummate
the transactions contemplated hereby at the Closing, and shall and shall cause
its Affiliates to use commercially reasonable efforts to obtain as promptly as
practicable all Permits and all consents, approvals or Actions of all
Governmental Authorities and other Persons necessary to consummate the
transactions contemplated hereby, including the Seller Approvals and Seller
Consents. Prior to the Closing, Seller shall promptly provide Purchaser with a
copy of any material filing, order or other document proposed to be delivered to
or received from any Governmental Authority or other Person relating to the
obtaining of any such Permits, consents, approvals, or Actions of Governmental
Authorities and other Persons with respect to the Closing. Prior to the Closing,
Seller shall provide a status report to Purchaser upon the reasonable request of
Purchaser. Prior to the Closing, Seller shall use its commercially reasonable
efforts to cause its officers, directors, or other Affiliates not to take any
action which could reasonably be expected to materially and adversely affect the
likelihood of any approval or consent required to consummate the transactions
contemplated hereby with respect to the Closing.


34

--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, on or prior to the Effective
Date, Seller filed or caused its ultimate parent entity (within the meaning of
the HSR Act) to file any and all materials required to be filed by it under the
HSR Act and any other anti-trust regulatory filings with respect to the
transactions contemplated hereby and will promptly file any supplemental
materials required or requested, and shall comply in all material respects with
any applicable requirements of the HSR Act and any Laws applicable to any other
anti-trust regulatory filings. Seller shall cooperate with Purchaser in
submitting such filings, including providing, as promptly as practicable upon
written request, any specific information concerning itself or its Affiliates
required in connection with such filing(s).


Seller shall bear its own costs and legal fees contemplated by this Section
5.01; provided that the filing fee associated with any required filing under the
HSR Act were borne equally by Purchaser and Seller, and fees associated with any
Competition Act Approval (as defined in the Asset Purchase Agreement) were borne
as set forth in the Asset Purchase Agreement.


5.02           Access to Information.


Pending Closing, Seller shall at all reasonable times and upon reasonable prior
notice during regular business hours (a) make appropriate members of its
management team available for questions related to the properties, assets,
books, records, financial and operating data, and other information pertaining
to the Acquired Entities, the Acquired Interests, the Business or the
Rattlesnake Project which shall be reasonably available for examination and
review by Purchaser and its Representatives via the Electronic Data Room, (b)
provide such access to the Rattlesnake Project (and its facilities and
equipment), and (c) provide such access to third parties related to the
Rattlesnake Project as the Purchaser reasonably requests in connection with
replacement of the Support and Affiliate Obligations and procurement of the
Purchaser Consents and Purchaser Approvals; provided, however, Purchaser’s
inspections and examinations shall not unreasonably disrupt the normal
operations of Seller, the Acquired Entities or the Rattlesnake Project, shall be
subject to Seller’s and the Acquired Entities’ safety and security procedures
and shall be at Purchaser’s sole cost and expense; and provided, further, that
neither Purchaser, nor any of its Affiliates or Representatives, shall access
the Rattlesnake Project sites or conduct any intrusive environmental site
assessment or activities with respect to the Acquired Entities or their
properties without the prior written consent of Seller. With respect to the
Rattlesnake Project, prior to the Closing, Seller shall provide Purchaser with
the monthly financial statements, operating reports and management reports for
the Acquired Entities and the Rattlesnake Project in the form, and at the times,
historically prepared by the Seller, the Acquired Entities or their Affiliates
in the ordinary course. Seller shall continue to maintain and update the
Electronic Data Room in accordance with its prior practice with respect to the
Rattlesnake Project until the Closing.


35

--------------------------------------------------------------------------------

5.03           Conduct of Business.


Prior to the Closing:


(a)           Seller shall cause the Acquired Entities to operate and carry on
the Business in the ordinary course consistent with past practices and
consistent with the standard of care under the Tax Equity LLCA. Without limiting
the foregoing, Seller shall cause the Acquired Entities to use commercially
reasonable efforts consistent with good business practice to preserve the
goodwill of suppliers, contractors, Governmental Authorities, licensors,
customers, distributors and others having business relations with the Acquired
Entities. Seller shall not transfer any of the Acquired Interests to any Person
or create or suffer to exist any Lien (other than Permitted Encumbrances and any
Liens pursuant to the Financing Documents) upon the Acquired Interests. With
respect to the Rattlesnake Project, (a) Seller and the applicable Acquired
Entities shall use their commercially reasonable efforts to take all actions
reasonably necessary at the stage of development of the Rattlesnake Project to
further the development and completion of the Rattlesnake Project in accordance
with the applicable Acquired Entity Contracts, (b) Seller and the applicable
Acquired Entities shall develop and construct the Rattlesnake Project consistent
with prudent industry standards applicable to the development, financing and
construction of wind generation projects.


(b)           Without limiting Section 5.03(a), except for the transactions to
be consummated pursuant to this Agreement or except with the express written
approval of Purchaser, such approval not to be unreasonably withheld or delayed,
Seller shall cause the Acquired Entities, not to:


(i)           transfer or sell, or directly or indirectly issue any membership
interests, other equity interests or securities (or securities convertible into
equity interests) in or of the Acquired Entities, or debt securities, to any
Person or create or permit to exist any Lien (other than Permitted Liens) upon
the Business, or the Rattlesnake Project; 


(ii)           make any material change in the Business or the operations of the
Rattlesnake Project, except such changes required to comply with any applicable
Law or the terms of the Tax Equity LLCA;


(iii)           fail to timely pay any material amounts as they become due and
owing to any and all of its vendors, suppliers and other account payables (and
all other similar obligations) consistently with past practices unless being
contested in good faith;


(iv)           enter into any Contract for the purchase or lease of real
property other than as contemplated by the Acquired Entity Contracts;


(v)           enter into any Contract for any acquisitions (by merger,
consolidation, or acquisition of stock or assets or any other business
combination) of any Person or business or any division thereof or adopt a plan
of complete or partial liquidation or resolutions providing for or authorizing a
liquidation, dissolution, merger, consolidation, restructuring or other
reorganization of any Acquired Entity;


36

--------------------------------------------------------------------------------

(vi)           sell, assign, lease or fail to preserve any asset other than (i)
sales of electric power as set forth in the Acquired Entity Contracts, (ii) the
transfer of any related Environmental Attributes under any Acquired Entity
Contract, and (iii) the transfer of an asset that is worn out, obsolete, damaged
or no longer necessary or useful for the operation of the Rattlesnake Project;


(vii)           create, incur, assume or guarantee, or agree to create, incur,
assume or guarantee any Indebtedness or enter into any “keep well” or other
agreement to maintain the financial condition of another Person or into any
arrangement having the economic effect of any of the foregoing (including
entering into, as lessee, any capitalized lease obligations as defined in
Statement of Financial Accounting Standards No. 13);


(viii)           enter into, amend, modify, grant a waiver in respect of, cancel
or consent to the termination or assignment (except with respect to the
agreements listed in Schedule 5.03(b)(viii) which shall be terminated or
assigned prior to or simultaneous with Closing and the Facility Management
Agreement which will be terminated effective as of Closing) of any Acquired
Entity Contract or Project Company Leases other than any amendment, modification
or waiver which is not material to such Acquired Entity Contract or Project
Company Lease, as applicable, and is otherwise in the ordinary course of
business;


(ix)           enter into, amend, modify or waive any rights under, in each
case, in any material respect, any material Contract (or series of Contracts)
with Seller or any Affiliate of Seller other than entry into such amendment,
modification or waiver of any such Contracts as may be expressly contemplated as
part of the transactions of this Agreement;


(x)           make any material change in the Constitutive Documents or
purchase, redeem or issue any membership interest (or securities exchangeable,
convertible or exercisable for a membership interest) in any Acquired Entity or
fail to keep in effect the existence of each Acquired Entity;


(xi)           make or change any Tax election, change an annual accounting
period, adopt or change any accounting method with respect to Taxes, file any
amended Tax Return with respect to any Taxes, enter into any closing agreement,
settle or compromise any proceeding with respect to any Tax claim or assessment,
surrender any right to claim a refund of Taxes, consent to any extension or
waiver of the limitation period applicable to any Tax claim or assessment
relating to the Project Company, take any other similar action relating to the
filing of any Tax Return or the payment of any Tax;


(xii)           fail to maintain insurance coverage substantially equivalent to
the Insurance Policies as in effect on the Original PSA Date;


(xiii)           settle or agree to settle any material dispute with any third
party, including any Governmental Authority;


37

--------------------------------------------------------------------------------

(xiv)           make any material change in any method of accounting or
accounting practice of the Acquired Entities (including practices with respect
to collection of accounts receivable, establishment of reserves for
uncollectible accounts accrual of accounts receivable, inventory control,
supplies, materials, spare parts, prepayment of expenses, payment of trade
accounts payable, accrual of other expenses and deferral of revenue), except as
required by GAAP and notified to Purchaser in advance or as disclosed in the
notes to the Financial Statements;


(xv)           hire any employee at the Acquired Entities;


(xvi)           pay after the Calculation Date any distributions, dividends,
repurchase, redemption or similar payments to (x) Seller or any Affiliates of
Seller (other than between Acquired Entities and for such distributions and
dividends of amounts received by any Acquired Entity in accordance with the
terms of the Tax Equity Documents), or (y) any other Person not described in
clause (x) except as required in accordance with the terms of the Financing
Documents and Tax Equity Documents;


(xvii)           agree to enter into any Contract or otherwise make any
commitment to do any of the foregoing in this Section 5.03.


Notwithstanding anything to the contrary herein, any actions or events approved
in writing by Purchaser in accordance with this Section 5.03(b), shall be deemed
disclosed and incorporated by reference in the Schedules to this Agreement as of
the Closing Date and Purchaser shall be deemed to have waived any right to
indemnification for the breach of representation or warranty relating to the
matter approved in writing by Purchaser in this Section 5.03(b).


5.04           Exclusivity.


Until this Agreement is terminated, Seller will not, and will cause its
Representatives and Affiliates not to, directly or indirectly accept, solicit or
respond to the submission of any indication of interest, proposal or offer from
any Person, engage in any negotiations concerning, provide any confidential
information or data to any Person in respect to, have any discussions with any
Person (except Purchaser) or enter into any letter of intent or similar document
or other agreement or commitment relating to, any (a) merger or consolidation
with or into, (b) acquisition or purchase of any material asset, or any equity
or debt interest in, (c) lease or disposition of any material asset, or (d)
similar transaction, business combination or investment involving the Acquired
Entities, the Business, the Rattlesnake Project or the Acquired Interests (any
of the transactions described in clauses (a) through (d), a “Third-Party
Acquisition”). Seller shall, and shall cause its Representatives to, immediately
cease and cause to be terminated any existing activities, discussions or
negotiations with any Persons conducted prior to the Original PSA Date with
respect to any of the foregoing. If the Seller or its Affiliates or
Representatives receive any Third-Party Acquisition proposal, the Seller will
immediately suspend any discussions with such offeror or Person and notify
Purchaser thereof and the Seller shall not permit any prospective buyers or
their lenders access to the Electronic Data Room.


5.05           Records.


Prior to the Closing, Seller shall keep in its possession and control all
information and records with respect to the Acquired Entities, Rattlesnake
Project and the Business, consistent with the current policies of Seller. Within
5 Business Days following the Closing, the Seller shall deliver a CD-ROM of the
Electronic Data Room to Purchaser, together with all other books and records of
the Acquired Entities.


38

--------------------------------------------------------------------------------

5.06           Fulfillment of Conditions.


Prior to the Closing, Seller shall and shall cause its Affiliates to use their
commercially reasonable efforts to satisfy each condition to the obligations of
Purchaser contained in this Agreement which are within their control.


5.07           Further Assurances.


Prior to the Closing, Seller shall and shall cause its Affiliates to use their
commercially reasonable efforts to negotiate, execute and deliver, or cause to
be executed and delivered, all such documents and instruments (including
pursuant to Section 6.04) and shall take, or cause to be taken, all such further
actions as may be necessary and are within their control to consummate and make
effective the transactions contemplated by this Agreement with respect to the
Closing (including as reasonably requested by the Purchaser in connection with
the payoff by the Purchaser of the obligations of the applicable Acquired
Entities under the Financing Documents and obtaining any necessary consents of
the financing parties if such payoff does not occur as part of the Closing).
Prior to the Closing, Seller shall cooperate with Purchaser and provide any
information regarding Seller or its Affiliates necessary to assist Purchaser in
making any filings or applications with any Governmental Authority with respect
to the Closing. Notwithstanding anything to the contrary contained in this
Section 5.07, if the Parties are in an adversarial relationship in litigation or
arbitration, the furnishing of any documents or information in accordance
herewith shall be solely subject to applicable rules relating to discovery and
the remainder of this Section 5.07 shall not apply.


5.08           Seller Disclosure Schedule.


(a)           Update to Seller Disclosure Schedule. Seller has the continuing
right to add any necessary schedules to the Seller’s Disclosure Schedules,
supplement, modify or amend, during the pre-Closing period, the information
required to be set forth on the Seller Disclosure Schedules as to
representations made by Seller solely as a result of matters or events first
occurring after the Original PSA Date as necessary to complete or correct any
information therein (such information being called the “Updated Information”);
provided that such Updated Information shall not be deemed to update Seller’s
representations and warranties previously made.


(b)           Effect on Closing Conditions.


(i)           In the event the condition set forth in Section 7.01(a) is not met
at the Closing due to events or acts disclosed in the Updated Information,
Purchaser agrees to meet with Seller and discuss in good faith with Seller to
determine if there are mutually acceptable terms and conditions under which
Purchaser would be willing to waive such conditions. If Purchaser decides to
waive such condition and proceed with the Closing, Purchaser shall be deemed to
have irrevocably waived its and its Purchaser Indemnified Parties’ right to
indemnification under Article 11 for Losses with respect to breach of any
representation, warranty or covenants arising out of such Updated Information
and shall not otherwise have any recourse against the Seller, or its Affiliates
in respect of such Updated Information. If Purchaser, after meeting with Seller,
determines that it is not willing to waive such condition, Purchaser shall
terminate the Agreement pursuant to Section 12.01(a)(iii).


(ii)           In the event all the conditions set forth in Section 7.01(a) are
met and the Closing, occurs, Purchaser shall be entitled to make an
indemnification claims under Article 11 of this Agreement (subject to the
applicable limitation set forth in Section 11.04) for any Losses incurred by
Purchaser or a Purchaser Indemnified Party based upon or arising out of any
inaccuracy in or breach of any of the representations or warranties of Seller
contained in this Agreement and disclosed in the Updated Information.


39

--------------------------------------------------------------------------------

5.09           Reserved.


5.10           Intercompany Obligations.


Prior to the Closing, the Seller shall cause all intercompany account
obligations (including Indebtedness) of each Acquired Entity involving Seller or
any of its Affiliates (other than an Acquired Entity) to be settled, at the
election of the Seller, by either causing such accounts and obligations to be
(a) paid and discharged, including by netting of payables and receivables
involving the same parties, or (b) cancelled without the Seller paying any
consideration therefor and deliver written evidence thereof to the Purchaser by
such date. In addition, except as otherwise authorized by Purchaser prior to the
Closing Date, the Seller shall cause all intercompany Contracts between the
Seller, an Acquired Entity or any of their Affiliates to be terminated other
than those set forth on Schedule 5.10.


5.11           Cooperation.


Prior to Closing, Seller will, and will use commercially reasonable efforts to
cause its officers and employees to, on a timely basis, cooperate with Purchaser
to provide such information as may be reasonably requested by Purchaser in
connection with the arrangement, marketing, syndication and consummation of any
financing deemed reasonably necessary or advisable by Purchaser in connection
with the transactions contemplated under this Agreement (the “Financing”)
(provided, however, that such requested cooperation does not unreasonably
interfere with the ongoing operations of Seller) including Seller providing all
information reasonably requested by such financing sources in connection with
such Financing, including for the preparation of materials for any rating agency
presentation, registration statement, offering memorandum or similar documents
in connection with any Financing, including (1) furnishing Purchaser with any
pertinent financial information relating to the acquired assets that would be
required to be included in a registration statement on Form S-1 pursuant to Rule
3-05 of Regulation S-X under the Securities Act of 1933, as amended (the
“Securities Act”), (2) customary consents and comfort letters from Seller’s
independent auditors in respect of financial information provided to Purchaser,
and (3) any pro forma financial information required in connection therewith
under the Securities Act. Notwithstanding the foregoing, nothing in this
Agreement shall require Seller or any of its representatives (1) to take any
action that would reasonably be expected to conflict with or violate the
organizational documents of Seller or any of its subsidiaries or violate any Law
or breach any material contract, (2) to pay any commitment or similar fee,
reimburse any third party expenses or provide any indemnities in connection with
any such Financing (except to the extent Purchaser promptly reimburses (in the
case of out-of - pocket costs) or provides the funding to (in all other cases)
Seller or (3) incur or assume any other cost, liability or obligation in
connection with the Financing prior to the Closing.


40

--------------------------------------------------------------------------------

ARTICLE 6
COVENANTS OF PURCHASER


Purchaser covenants and agrees with Seller that Purchaser will comply with all
covenants and provisions of this ARTICLE 6, except to the extent Seller may
otherwise consent in writing.


6.01           Regulatory and Other Permits.


Prior to the Closing, Purchaser shall and shall cause its Affiliates to, as
promptly as practicable, make all filings with all Governmental Authorities and
other Persons required by Purchaser or its Affiliates to consummate the
transactions contemplated hereby with respect to the Closing and shall and shall
cause its Affiliates to use commercially reasonable efforts to in good faith
obtain as promptly as practicable all Permits and all consents, approvals or
Actions of all Governmental Authorities and other Persons necessary to
consummate the transactions contemplated hereby, including the Purchaser
Approvals and the Purchaser Consents. Prior to the Closing, Purchaser shall
promptly provide Seller with a copy of any material filing, order or other
document proposed to be delivered to or received from any Governmental Authority
or other Person relating to the obtaining of any such Permits, consents,
approvals, or Actions of Governmental Authorities and other Persons with respect
to the Closing. Prior to the Closing, Purchaser shall provide Seller with a
status report to Seller upon the reasonable request of Seller. Prior to the
Closing, Purchaser shall in good faith use commercially reasonable efforts to
cause its officers, directors, or other Affiliates not to take any action which
could reasonably be expected to materially and adversely affect the likelihood
of any approval or consent required to consummate the transactions contemplated
hereby with respect to the Closing.


Without limiting the generality of the foregoing, on or prior to the Effective
Date, Seller filed or caused its ultimate parent entity (within the meaning of
the HSR Act) to file any and all materials required to be filed by it under the
HSR Act and any other anti-trust regulatory filings with respect to the
transactions contemplated hereby and will promptly file any supplemental
materials required or requested, and shall comply in all material respects with
any applicable requirements of the HSR Act and any Laws applicable to any other
anti-trust regulatory filings. Purchaser shall cooperate with Seller in
submitting such filings, including providing, as promptly as practicable upon
written request, any specific information concerning itself or its Affiliates
required in connection with such filing(s).


Purchaser shall bear its own costs and legal fees contemplated by this Section
6.01; provided that the filing fee associated with any required filing under the
HSR Act were borne equally by Purchaser and Seller and fees associated with any
Competition Act Approval (as defined in the Asset Purchase Agreement) were borne
as set forth in the Asset Purchase Agreement.


41

--------------------------------------------------------------------------------

6.02           Fulfillment of Conditions.


Prior to the Closing, Purchaser shall in good faith use commercially reasonable
efforts to satisfy each condition to the obligations of Seller contained in this
Agreement which are within its control that are applicable to the Closing.


6.03           Further Assurances.


Prior to the Closing, Purchaser shall and shall cause its Affiliates to
negotiate, execute and deliver, or cause to be executed and delivered, all such
documents and instruments and shall take, or cause to be taken, all such further
actions as may be reasonably necessary and are within their control to
consummate and make effective the transactions contemplated by this Agreement,
with respect to the Closing. Prior to the Closing, Purchaser shall cooperate
with Seller and provide any information regarding Purchaser reasonably necessary
to assist Seller in making any filings or applications with any Governmental or
Regulatory Authority with respect to the Closing. Notwithstanding anything to
the contrary contained in this Section 6.03, if the Parties are in an
adversarial relationship in litigation or arbitration, the furnishing of any
documents or information in accordance herewith shall be solely subject to
applicable rules relating to discovery and the remainder of this Section 6.03
shall not apply.


6.04           Replacement of Support and Affiliate Obligations.


Prior to the Closing but not effective until the Closing, Purchaser shall use
commercially reasonable and diligent efforts to replace each of the Support and
Affiliate Obligations set forth on Annex 10 with parent guarantees, letters of
credit, bonds, indemnities or another credit assurance of a comparable and
sufficient nature, in each case in a form that satisfies the requirements of
underlying Contract requiring provision of such Support and Affiliate
Obligations. .


6.05           Expansion Rights.


After the Closing, Purchaser shall and shall cause its Affiliates to, at the
request of Seller, use their commercially reasonable efforts to negotiate in
good faith to reach agreement on, and if agreement is reached, execute and
deliver, or cause to be executed and delivered, all such documents and
instruments (including a co-tenancy agreement, shared facilities agreement or
any other agreement providing similar co-tenancy or shared facility rights) as
may be necessary for Seller to exercise its Expansion Rights; provided, that (a)
all such documents and instruments shall be on terms and conditions mutually
agreeable to the parties thereto and no less favorable to Purchaser and its
Affiliates than similar arms-length negotiated arrangements, and (b) Purchaser
and its Affiliates shall have no obligation to negotiate or enter into any
document or instrument which (i) may be in violation of applicable Law, (ii)
cause a default or breach of any Contract, Permit or Governmental Approval to
which Purchaser or its Affiliates is a party or to which their assets are
subject or (iii) have a negative material impact on the Rattlesnake Project (as
reasonably determined by the Purchaser, after consultation with an independent
engineer) unless Seller executes and delivers (or causes to be executed and
delivered) a customary build-out agreement in form and substance reasonably
satisfactory to Purchaser.


42

--------------------------------------------------------------------------------

ARTICLE 7
CONDITIONS TO OBLIGATIONS OF PURCHASER


7.01           Conditions to Obligations of Purchaser at the Closing.


The obligations of Purchaser hereunder to purchase the Acquired Interests and to
consummate the Closing are subject to the fulfillment, at or before the Closing,
of each of the following conditions (all or any of which may be waived in whole
or in part by Purchaser in its sole discretion): 


(a)           Bring-Down of Seller’s Representations and Warranties.


The representations and warranties made by Seller in this Agreement, shall be
true and correct in all material respects as of the Closing Date (except for any
of such representations and warranties that are qualified by materiality,
including by reference to Material Adverse Effect, which shall be true and
correct in all respects) as though such representations and warranties were made
on and as of the Closing Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case as of such earlier
date (provided that the references to the Original PSA Date (except with respect
to Section 3.04) or the Effective Date, in Sections 3.01, 3.02. 3.06, 3.08 and
3.09(a) shall not be considered for purposes of this exception).


(b)           Performance Prior to and at Closing.


Seller shall have performed its obligations and covenants under this Agreement
to be so performed by Seller at or prior to Closing.


(c)           Assignments of Membership Interests.


The Assignments of Membership Interests of RSW Class B Holdings shall have been
fully executed and delivered to Purchaser.


(d)           Litigation.


No Order shall have been entered, and no Action or Proceeding shall have been
instituted or threatened that restrains, enjoins or otherwise prohibits or makes
illegal the consummation of any of the transactions contemplated by this
Agreement at the Closing or would adversely affect the right of Purchaser to own
the Acquired Interests.


(e)           Governmental Approvals.


All Purchaser Approvals with respect to the purchase of the Acquired Interests
shall have been obtained and shall be in full force and effect and copies of all
Seller Approvals with respect to the purchase of the Acquired Interests shall
have been delivered to Purchaser and shall be in full force and effect; all
terminations or expirations of waiting periods imposed by any Governmental
Authority with respect to any anti-trust regulatory filings necessary for the
consummation of the transactions contemplated by this Agreement at the Closing
shall have occurred.


43

--------------------------------------------------------------------------------

(f)           Consents.


All Purchaser Consents shall have been obtained and Seller shall have obtained,
and delivered to Purchaser copies of each of the Seller Consents required in
connection with the purchase of the Acquired Interests, which such Seller
Consents and Purchaser Consents shall be in full force and effect.


(g)           Officers’ Certificates.


Seller shall have delivered to Purchaser (a) a certificate, dated the Closing
Date and executed by an authorized officer or board member of Seller
substantially in the form and to the effect of Exhibit D; and (b) a certificate,
dated the Closing Date and executed by the Secretary of Seller substantially in
the form and to the effect of Exhibit E.


(h)           FIRPTA Certificate.


Seller (or, if Seller is a disregarded entity for U.S. federal tax purposes, its
owner for U.S. federal tax purposes) shall have delivered to Purchaser a
certificate, dated as of the Closing Date and substantially in the form and to
the effect of Exhibit F, sworn under penalty of perjury, and satisfying the
requirements set forth in Treasury Regulation Section 1.1445-2(b), attesting
that Seller is not a “foreign person” for U.S. federal income tax purposes.


(i)           No Material Adverse Effect.


No Material Adverse Effect with respect to the Acquired Entities purchased at
Closing shall have occurred since the Original PSA Date and be continuing.


(j)           Facility Management Agreement.


The termination of the Facility Management Agreement related to the Rattlesnake
Project shall have been fully executed and delivered to Purchaser.


(k)           Contracts to be Terminated or Assigned.


Seller shall have delivered to Purchaser evidence of termination of the
Contracts listed in Annex 12.


(l)           Resignations.


Seller shall have delivered executed documents, in form reasonably acceptable to
Purchaser, evidencing the resignation of each of the directors, managers,
officers and other authorized representatives of the Acquired Entities purchased
in connection with the Closing that were appointed or elected by Seller or its
Affiliates, all of whom are correctly listed on Annex 13.


44

--------------------------------------------------------------------------------

(m)           Project under Construction.


With respect to the Rattlesnake Project, to the reasonable satisfaction of
Purchaser: (i) all “Obligations” with respect to the “Construction Loan” (each
as defined in the applicable Financing Document) have been paid in full or
otherwise satisfied and all conditions to the “Term Conversion Date” (as defined
in the applicable Financing Document) have been satisfied or waived (subject to
the consent of the Purchaser, such consent not to be unreasonably withheld) and
the “Term Conversion Date” (as defined in the applicable Financing Document) has
occurred, (ii) all conditions to the “Funding Date” (as defined in the Tax
Equity Document) have been satisfied or waived (subject to the consent of the
Purchaser, such consent not to be unreasonably withheld) and the “Class A
Funding Date Capital Contribution” (as defined in the Tax Equity Document) has
been made, and (iii) the Tax Equity LLCA and transaction documents contemplated
thereby have been executed and entered into substantially in the form Made
Available to Purchaser as of the Original PSA Date.


(n)           Transition Services Agreement.


Seller shall have caused Invenergy Services to execute and deliver to Purchaser
a Transition Services Agreement.


(o)           Rattlesnake Wind Title Policy.


Rattlesnake Wind, LLC shall have been issued a 2006 ALTA title insurance policy
(or policies) issued by Fidelity National Title Insurance Company (“RSW Title
Company”), providing for coverage in an amount no less than $305,000,000 without
exception for mechanics’ and materialmen’s liens, together with such affirmative
coverages and endorsements as are requested by Purchaser, including, without
limitation, a Non-Imputation Endorsement, and otherwise in form and substance
satisfactory to Purchaser, and Purchaser shall have received satisfactory
evidence that all premiums in respect of each such policy and all related
expenses, if any, have been paid (such policy (or policies) shall collectively
be referred to in this Agreement as the “RSW Title Policy”).


(p)           Survey.


Purchaser and Rattlesnake Wind, LLC shall have received an ALTA/ACSM form As-
Built survey of the Project Company Real Property with respect to the
Rattlesnake Project showing all improvements comprising the Rattlesnake Project,
prepared in accordance with the 2011 Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys, including all Table A items, and in form and
substance satisfactory to Purchaser and sufficient for the RSW Title Company to
issue the RSW Title Policy, certified to Purchaser, Rattlesnake Wind, LLC and
the RSW Title Company and their successors and assigns, in a manner satisfactory
to Purchaser and the RSW Title Company, dated as of the Closing Date.


(q)           Title Examination.


With respect to the Rattlesnake Project, Purchaser shall have received title
examination no earlier than thirty (30) days prior to the Closing Date, without
any recorded document which is identified as an exception to clear record or
marketable title to the applicable premises, except for such exceptions which
are Permitted Liens. 


45

--------------------------------------------------------------------------------

(r)           Other Purchases.


The closing of the transactions contemplated by the Asset Purchase Agreement and
the closing or initial closing (as applicable) of the transactions contemplated
by the Other Purchase Agreements shall have occurred simultaneous with the
Closing.


(s)           Amended and Restated LLC Agreement & Option Agreement.


Seller shall have executed and delivered (or cause to be executed and delivered)
to Purchaser an Amended and Restated LLC Agreement and Option Agreement for RSW
Class B Holdings.


(t)           O&M Agreement.


Seller shall have delivered to Purchaser an O&M Agreement in substantially the
form attached hereto as Exhibit L, executed by Invenergy Services LLC for the
Rattlesnake Project.


(u)           Reserve Accounts.


Seller shall have provided to Purchaser the updated amounts of the Reserve
Accounts as of the Closing Date.


(v)           Annex Updates.


Seller shall have provided to Purchaser updated copies of the applicable Annexes
hereto (such copies to be to the reasonable satisfaction of Purchaser).


ARTICLE 8
CONDITIONS TO OBLIGATIONS OF SELLER


8.01           Conditions to Obligations of Seller as of the Closing.


The obligations of Seller hereunder to sell the Acquired Interests and to
consummate the Closing are subject to the fulfillment, at or before the Closing,
of each of the following conditions (all or any of which may be waived in whole
or in part by Seller, in their sole discretion).


(a)           Bring-Down of Purchaser’s Representations and Warranties.


The representations and warranties made by Purchaser in this Agreement shall be
true and correct in all material respects as of the Closing Date (except for any
of such representations and warranties that are qualified by materiality,
including by reference to Material Adverse Effect, which shall be true and
correct in all respects) as though such representations and warranties were made
on and as of the Closing Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case as of such earlier
date (provided that the references to the Original PSA Date or the Effective
Date in Sections 4.01, 4.02. 4.03, 4.04 and 4.05 shall not be considered for
purposes of this exception). 


46

--------------------------------------------------------------------------------

(b)           Performance Prior to and at Closing.


Purchaser shall have performed the obligations and covenants required under this
Agreement to be so performed by Purchaser at or prior to the Closing.


(c)           Governmental Approvals.


All Seller Approvals with respect to the purchase of the Acquired Interests
shall have been obtained and shall be in full force and effect and copies of all
Purchaser Approvals with respect to the purchase of the Acquired Interests shall
have been delivered to Seller and shall be in full force and effect; all
terminations or expirations of waiting periods imposed by any Governmental
Authority under the HSR Act necessary for the consummation of the transactions
contemplated by this Agreement at the Closing shall have occurred.


(d)           Consents.


All Seller Consents shall have been obtained and Purchaser shall have obtained,
and delivered to Seller copies of each of the Purchaser Consents required in
connection with the purchase of the Acquired Interests, which such Seller
Consents and Purchaser Consents shall be in full force and effect.


(e)           Litigation.


No Order shall have been entered, and no Action or Proceeding shall have been
instituted or threatened that restrains, enjoins or otherwise prohibits or makes
illegal the consummation of any of the transactions contemplated by this
Agreement.


(f)           Officer Certificates.


Purchaser shall have delivered to Seller: (a) a certificate dated the Closing
Date and executed by an authorized representative of Purchaser substantially in
the form and to the effect of Exhibit G, (b) a certificate, dated the Closing
Date and executed by an authorized representative of Purchaser substantially in
the form and to the effect of Exhibit H.


(g)           Assignments of Membership Interests.


Purchaser shall have executed and delivered to Seller the Assignments of
Membership Interests of RSW Class B Holdings.


(h)           Reserved.


(i)            Facility Management Agreement.


The termination of the Facility Management Agreement related to the Rattlesnake
Project shall have been fully executed and delivered to Seller.


(a)           Other Purchases.


47

--------------------------------------------------------------------------------

(b)           The closing of the transactions contemplated by the Asset Purchase
Agreement and the closing or initial closing (as applicable) of the transactions
contemplated by the Other Purchase Agreements shall have occurred simultaneous
with the Closing.


(c)           Transition Services Agreement.


Purchaser shall have executed and delivered to Seller a Transition Services
Agreement in substantially the form attached hereto as Exhibit J.


(d)           Replacement of Support and Affiliate Obligations.


Purchaser shall have provided Seller with evidence reasonably satisfactory to
the Seller of Purchaser’s successful replacement of the Support and Affiliate
Obligations related to the Acquired Entities purchased at the Closing set forth
on Annex 10 with parent guarantees, letters of credit, bonds, indemnities or
another credit assurance of a comparable and sufficient nature, in each case in
a form that satisfies the requirements of the underlying Contract requiring
provision of such Support and Affiliate Obligations.


(e)           Amended and Restated LLC Agreement & Option Agreement.


Purchaser shall have executed and delivered to Seller an Amended and Restated
LLC Agreement and Option Agreement for RSW Class B Holdings.


(f)           O&M Agreement.


Purchaser shall have caused the Project Company to execute and deliver to Seller
an O&M Agreement in substantially the form attached hereto as Exhibit L for the
Rattlesnake Project.


ARTICLE 9
TAX MATTERS


9.01           Certain Taxes.


(a)           Without any duplication, Seller shall indemnify each Purchaser
Indemnified Party and hold them harmless from and against (i) any income Taxes
of Seller and its Affiliates (other than the Acquired Entities) for any taxable
period, and (ii) all Taxes (other than Transfer Taxes arising out of the
transactions contemplated by this Agreement, which are addressed in Section
9.01(d)) of the Acquired Entities for all taxable periods ending on or before
the Calculation Date and the portion through the end of the Calculation Date for
any taxable period that includes (but does not end on) the Calculation Date
(including for the avoidance of doubt any Taxes resulting from any
reorganization or restructuring of Seller or its Affiliates (including the
Acquired Entities) prior to the Closing) (the “Pre-Calculation Date Tax
Period”), in each case, to the extent such Taxes were not taken into account in
the calculation of the Purchase Price Adjustment (as finally determined).
Purchaser shall be responsible for, and indemnify Seller from and against, any
Tax due with respect to the Acquired Entities that is attributable to a taxable
period beginning after the Calculation Date and that portion of any Straddle
Period (as defined below) that begins on the day after the Calculation Date. For
this purpose, any transactions effected on the Calculation Date, but after the
Calculation that are outside the ordinary course of business and that are not
expressly contemplated by this Agreement shall be treated as if they occurred on
the day after the Calculation Date.


48

--------------------------------------------------------------------------------

(b)           In the case of any taxable period that includes (but does not end
on) the Calculation Date (a “Straddle Period”), the amount of any Taxes based on
or measured by income, receipts, or payroll of an Acquired Entity for the
Pre-Calculation Date Tax Period shall be determined based on an interim closing
of the books as of the close of business on the Calculation Date, while in the
case of all real property Taxes, personal property Taxes and other Taxes and
similar obligations of an Acquired Entity that are due or become due for
Straddle Periods, such Taxes and obligations shall be apportioned to Seller for
the Pre-Calculation Date Tax Period of such Straddle Period, and the amount of
such Taxes and obligations of an Acquired Entity that relate to the
Pre-Calculation Date Tax Period shall be deemed to be the amount of such Taxes
and obligations for the entire taxable period multiplied by a fraction the
numerator of which is the number of days in the taxable period ending on the
Calculation Date, and the denominator of which is the number of days in such
Straddle Period. Each Party shall reasonably cooperate in assuring that such
Taxes and obligations that are the responsibility of Seller pursuant to Section
9.01(a) are paid by Seller. If any refund, rebate or similar payment is received
by any Acquired Entity, and/or Purchaser for any Taxes, then to the extent such
refund, rebate or payment relates to a Pre-Calculation Date Tax Period (or
portion of a Straddle Period ending on the Calculation Date, as determined in
accordance with the same principles provided for in this Section 9.01(b)) of
such Acquired Entity it shall be for the benefit of Seller, and such Acquired
Entity or Purchaser (as applicable) shall pay over the amount of such refund,
rebate or payment (including interest thereon paid by the relevant Governmental
Authority or other taxing authority) to Seller within ten (10) Business Days
following receipt thereof.


(c)           For any Taxes Returns that relate to a taxable period ending on or
before the Closing Date, Seller shall timely prepare and file, or shall cause to
be timely prepared and filed, with the appropriate authorities all Tax Returns
required to be filed by the Acquired Entities. For any Tax Return covering a
period that includes but does not end on the Closing Date, (A) Purchaser shall
cause such Tax Return to be prepared and shall deliver a draft of such Tax
Return to Seller, for its review and comment at least fifteen (15) days prior to
the due date (including extensions) for filing such Tax Return, (B) Seller and
Purchaser shall cooperate and consult with each other in order to finalize such
Tax Return and Purchaser shall take into account any reasonable comments
provided by Seller, and (C) thereafter Purchaser shall cause such Tax Return to
be executed and timely filed with the appropriate Governmental Authority.


(d)           All sales, use transfer, real property transfer, recording, stock
transfer, value-added and other similar Taxes and fees (“Transfer Taxes”), if
any, arising out of or in connection with the transactions effected pursuant to
this Agreement shall be paid by Purchaser; provided, however, that any Transfer
Taxes resulting from any reorganization or restructuring of Seller or its
Affiliates (including the Acquired Entities) prior to the Closing shall be borne
100% by Seller. Tax Returns that must be filed in connection with such Transfer
Taxes shall be prepared and filed by the Party primarily or customarily
responsible under applicable local Law for filing such Tax Returns, and such
party will use commercially reasonable efforts to provide such Tax Returns to
the other Party at least ten (10) Business Days prior to the date such Tax
Returns are due to be filed.


49

--------------------------------------------------------------------------------

(e)           Purchaser and Seller shall provide each other with such assistance
as may reasonably be requested by the others in connection with the preparation
of any Tax Return, any audit or other examination by any taxing authority, or
any judicial or administrative proceedings relating to liabilities for Taxes
relating to the Acquired Entities. Such assistance shall include making
employees available on a mutually convenient basis to provide additional
information or explanation of material provided hereunder and shall include
providing copies of relevant tax returns and supporting material. The Party
requesting assistance hereunder shall reimburse the assisting Party for
reasonable out-of-pocket expenses incurred in providing assistance. Purchaser
and Seller will retain for the full period of any statute of limitations and
provide the others with any records or information which may be relevant to such
preparation, audit, examination, proceeding or determination. Purchaser shall
not (and, after the Closing, shall cause the Acquired Entities not to) file any
amended Tax Returns or make, change or revoke any elections, in each case, with
respect to any Acquired Entity for any taxable period (or portion thereof)
ending on or before the Closing Date, without the prior written consent of the
Seller, unless otherwise required by Law.


9.02           Allocation of Purchase Price.


No later than sixty (60) calendar days following the Closing Date, Seller shall
deliver to Purchaser a proposed schedule (the “Purchase Price Allocation
Schedule”) allocating the Purchase Price paid at Closing among the assets of RSW
Class B Holdings. The Purchaser, the Seller and the Acquired Entities shall
report for Tax purposes and file Tax Returns (including Form 8594 under Section
1060 of the Code) in a manner consistent with the final Purchase Price
Allocation Schedule; provided, however, that (i) Purchaser’s cost for the
interest in RSW Class B Holdings that it is deemed to acquire may differ from
the total amount allocated hereunder to reflect the inclusion in the total cost
of items (for example, capitalized acquisition costs) not included in the amount
so allocated, (ii) the amount realized by Seller may differ from the total
amount allocated hereunder to reflect transaction costs that reduce the amount
realized for federal income tax purposes, and (iii) that neither Seller or any
of its Affiliates nor Purchaser or any of its Affiliates will be obligated to
litigate any challenge to such allocation of the Purchase Price by a
Governmental Authority. Any adjustments to the Purchase Price pursuant to this
Agreement shall be allocated among the interests in RSW Class B Holdings for
purposes of the Purchase Price Allocation Schedule in accordance with this
Section 9.02 except to the extent applicable Law requires otherwise.


9.03           Tax Contests.


Purchaser shall inform Seller of the commencement of any audit, examination or
proceeding relating in whole or in part to Taxes for which Seller is responsible
to indemnify any 


Purchaser Indemnified Party pursuant to this Agreement. With respect to any such
Tax, Seller will have the right, at its sole cost and expense, to control (in
the case of a Pre-Calculation Date Tax Period) or participate in (in the case of
a Straddle Period) the prosecution, settlement or compromise of any proceeding
involving the Tax, provided that Seller shall have promptly notified Purchaser
in writing of its intention to control or participate in such Tax Contest.
Purchaser will (and will cause the Acquired Entity to) take such action in
connection with any such proceeding that Seller reasonably requests, including
the selection of counsel and experts and the execution of powers of attorney.
Purchaser will (and will cause the Acquired Entity to) inform Seller promptly,
and send Seller copies promptly upon receipt, of any notice of an audit,
examination, claim or assessment for any Tax for which Seller is responsible and
keep Seller informed of progress in the proceedings and allow Seller to attend
any meetings and scheduled calls with the Governmental Authorities to the extent
Seller is not controlling the proceedings. Purchaser shall not settle, consent
to the entry of a judgment of or compromise any audit, examination or proceeding
relating to Taxes for which it is entitled to indemnification hereunder without
the prior written consent (which consent shall not be unreasonably withheld or
delayed) of Seller. To the extent that there is an inconsistently between
Section 11.06 and this Section 9.03 as it relates to a Tax Contest, the
provisions of Section 9.03 shall govern.


50

--------------------------------------------------------------------------------

9.04           Tax Characterization.


With respect to the acquisition of the interests in the Acquired Partnership,
each of the Parties hereto agrees that, for each taxable year in which the
Closing Date occurs, all income, gains, losses, deductions, credits and other
tax incidents resulting from the operations of the Acquired Partnership shall be
allocated, as between Seller and Purchaser, using the “closing of the books”
method permitted by Treasury Regulations and Code § 706. The Seller shall
deliver to the Purchaser a copy of the statement required under Treasury
Regulations § 1.751- 1(a)(3) setting forth in reasonable detail a good faith
calculation of the amount of any gain or loss attributable to Code § 751
property, and the amount of any gain or loss attributable to capital gain or
loss on the sale of the partnership interests in the Acquired Partnership. Each
of the Parties agree that each party hereto shall file all its federal income
Tax Returns consistent with the foregoing and (ii) the Parties shall make no
elections or take any actions inconsistent with the such treatment unless
otherwise required by Law.


ARTICLE 10
SURVIVAL


10.01           Survival of Representations, Warranties, Covenants and
Agreements.


The representations, warranties, covenants, indemnities and agreements of Seller
and Purchaser contained in this Agreement are material, were relied on by such
Parties, and will survive the Closing Date as provided in Section 11.03.


ARTICLE 11
INDEMNIFICATION


11.01           Indemnification by Seller.


From and after the Closing Date, Seller shall indemnify and hold harmless the
Purchaser Indemnified Parties in respect of, and hold each of them harmless from
and against, any and all Losses suffered, incurred or sustained by any of them
or to which any of them become subject, resulting from, arising out of or
related to (i) any breach of any representation, warranty or covenants made by
Seller in this in this Agreement or in any certificate delivered by the Seller
pursuant to this Agreement, and (ii) all obligations and indemnities owed to
third parties under the Tax Equity Documents (or any related documents,
obligations or agreements) that are related to a termination of an Acquired
Partnership under Section 708(b) of the Code as result of the transactions
contemplated in this Agreement or as a result of any prior transfers; provided,
however, that the foregoing indemnity shall not apply to the extent such Losses
are caused solely by the gross negligence or willful misconduct of Purchaser or
its Representatives. The amount of any such indemnity payable by Seller shall be
reduced by the amount of all insurance proceeds actually received by the
Purchaser Indemnified Parties (net of all expenses of recovery) as of the time
such indemnification payment is required to be paid in respect of the Losses
arising out of the occurrence of the event giving rise to the indemnification
obligation hereunder.


51

--------------------------------------------------------------------------------

11.02           Indemnification by Purchaser.


From and after the Closing Date, Purchaser shall indemnify and hold harmless the
Seller Indemnified Parties in respect of, and hold each of them harmless from
and against, any and all Losses suffered, incurred or sustained by any of them
or to which any of them become subject, resulting from, arising out of or
relating to any breach of any representation, warranty or covenant made by
Purchaser in this Agreement or in any certificate delivered by the Purchaser
pursuant to this Agreement, provided, however, that the foregoing indemnity
shall not apply to the extent such Losses are caused solely by the gross
negligence or willful misconduct of Seller or its Representatives. The amount of
any such indemnity payable by Purchaser to a Seller Indemnified Party shall be
reduced by the amount of all insurance proceeds actually received by such Seller
Indemnified Party (net of all expenses of recovery) as of the time such
indemnification payment is required to be paid in respect of the Losses arising
out of the occurrence of the event which gave rise to the indemnification
obligation hereunder.


11.03           Period for Making Claims.


No claim under this Agreement may be made unless such Party shall have
delivered, with respect to any claim for breach of any representation or
warranty made in this Agreement, a written notice of claim prior to the date
that is eighteen (18) months after the Closing Date; provided, however, that a
claim for any breach of (a) any representation or warranty contained in this
Agreement involving fraud or fraudulent misrepresentation shall survive the
Closing indefinitely, (b) Section 3.14 shall survive the Closing until the
expiration of the applicable statute of limitations (including any extensions
thereto to the extent that such statute of limitations may be tolled), (c)
Sections 3.01, 3.02, 3.04, 3.05(c), 3.12, 4.01 and 4.02 (the “Fundamental
Representations”) shall survive the Closing for thirty-six (36) months and (d)
claims for indemnification pursuant to Section 11.01(ii) shall survive
indefinitely; provided, further, that if written notice for a claim of
indemnification has been provided by the Indemnified Party pursuant to Section
11.05(a) on or prior to the last day of the applicable foregoing survival
period, then the obligation of the Indemnifying Party to indemnify the
Indemnified Party pursuant to this ARTICLE 11 shall survive with respect to such
claim until such claim is finally resolved. Notwithstanding anything to the
contrary in this Agreement, all of the Parties’ post- Closing covenants shall
survive until performed.


11.04           Limitations on Claims.


(a)           Subject to Section 11.04(b), an Indemnifying Party shall not have
any obligation to indemnify the Indemnified Party until the aggregate of all
such Losses exceeds one percent (1%) of the Purchase Price actually paid by
Purchaser as of the relevant date (the “Deductible), at which time the
Indemnifying Party shall be required to indemnify the Indemnified Party for all
amounts in excess of the Deductible.


52

--------------------------------------------------------------------------------

(b)           The aggregate liability of the Indemnifying Party under this
ARTICLE 11 shall be limited to an amount equal to fifteen (15%) of the Purchase
Price actually paid by Purchaser as of the relevant date (the “Cap”) unless
arising from breach of any Fundamental Representation or any covenant, in which
case the aggregate liability of the Indemnifying Party shall not exceed one
hundred (100%) of the Purchase Price; provided, however, that the Deductible and
Cap shall not apply to any claim for indemnification pursuant to (i) Section
11.01 or Section 11.02 in respect of any claim involving fraud or fraudulent
misrepresentation or willful misconduct or any breach of any representation or
warranty contained in Section 3.14 or Section 11.01(ii).


(c)           Notwithstanding anything in this Agreement to the contrary, Seller
shall have no obligation to indemnify under this Agreement for any Taxes arising
in any period (or portion thereof) beginning on or after the day after the
Calculation Date.


11.05           Procedure for Indemnification.


(a)           Notice. Whenever any claim shall arise for indemnification under
this ARTICLE 11, the Indemnified Party shall promptly notify the Indemnifying
Party of the claim and, when known, the facts constituting the basis for such
claim. In the event of any such claim for indemnification hereunder resulting
from or in connection with any claim or legal proceedings by a third party, the
notice shall specify, if known, the amount or an estimate of the amount of the
liability arising therefrom.


(b)           Settlement of Losses. The Indemnified Party shall not settle,
consent to the entry of a judgment of or compromise any claim by a third party
for which it is entitled to indemnification hereunder without the prior written
consent (which consent shall not be unreasonably withheld or delayed) of the
Indemnifying Party.


11.06           Rights of Indemnifying Party.


(a)           Right to Assume the Defense. In connection with any claim which
may give rise to indemnity hereunder resulting from or arising out of any claim
or legal proceeding by a Person other than the Indemnified Party, the
Indemnifying Party, may, upon written notice to the Indemnified Party, assume
the defense of any such claim or legal proceeding, which defense shall be
prosecuted by the Indemnifying Party to a final conclusion or settlement in
accordance with the terms hereof; provided, however, the Indemnifying Party may
not assume such defense if it would be a material conflict of interest or
materially adverse to the interests of the Indemnified Party.


(b)           Procedure. If the Indemnifying Party assumes the defense of any
such claim or legal proceeding, the Indemnifying Party shall (i) select counsel
reasonably acceptable to the Indemnified Party to conduct the defense of such
claims or legal proceedings, and (ii) take all steps necessary in the defense or
settlement thereof, at its sole cost and expense. If the Indemnifying Party
assumes the defense of any such claim or legal proceeding, the Indemnified Party
shall provide any information or authorization as may be reasonably necessary to
allow the Indemnifying Party to defend such claim or legal proceeding. The
Indemnified Party shall be entitled to participate in (but not control) the
defense of any such action, with its own counsel and at its sole cost and
expense, or take any other actions it reasonably believes to be necessary or
appropriate to protect its interests.


53

--------------------------------------------------------------------------------

(c)           Settlement of Losses. The Indemnifying Party shall not consent to
a settlement of or the entry of any judgment arising from, any such claim or
legal proceeding, without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld or delayed).


(d)           Decline to Assume the Defense. If (a) the Indemnifying Party does
not assume the defense of any such claim or litigation resulting therefrom
within thirty (30) days after the date the Indemnifying Party is notified of
such claim by the Indemnified Party, (b) the claim for indemnification relates
to or arises in connection with any criminal proceeding, action, indictment,
allegation or investigation, (c) the claim seeks an injunction or equitable
relief against the Indemnified Party, or (d) the Indemnifying Party is failing
to prosecute or defend such claim in good faith, then: (i) the Indemnified Party
may defend against such claim or litigation, at the sole cost and expense (which
cost and expense shall be reasonable) of the Indemnifying Party, in such manner
as it may deem reasonably appropriate, including settling such claim or
litigation, subject to the prior written consent of the Indemnifying Party
(which consent shall not be unreasonably withheld or delayed), and (ii) the
Indemnifying Party shall be entitled to participate in (but not control) the
defense of such action, with its counsel and at its sole cost and expense. 


11.07           Exclusive Remedy.


Notwithstanding anything to the contrary which may be contained herein, (i) the
indemnities set forth in this ARTICLE 11 shall become effective as of the
Closing Date and (ii) except as provided in Article 9, Section 6.04 or Section
13.03, if the Closing shall occur the indemnities set forth in this ARTICLE 11
shall be the exclusive remedies of Purchaser and Seller and their respective
members, officers, directors, employees, agents and Affiliates due to breach or
misrepresentation of, or inaccuracy in, a representation or warranty,
nonfulfillment or failure to perform any covenant or agreement contained in this
Agreement, and the Parties shall not be entitled to a rescission of this
Agreement or to any further indemnification rights or claims of any nature
whatsoever in respect thereof, all of which the Parties hereto hereby waive.


11.08           Indemnity Treatment.


Any amount of indemnification payable pursuant to the provisions of this ARTICLE
11 shall to the extent possible, be treated as an adjustment to the Purchase
Price for Tax and all other applicable purposes.


11.09           Payment of Claims.


All indemnity claims shall be paid by an Indemnifying Party in immediately
available funds within twenty (20) days after its receipt of the corresponding
claims under Section 11.03 (the “Indemnity Payment Date”) unless any such claim
is disputed in good faith by the Indemnifying Party within such twenty (20) day
period. If an Indemnifying Party so disputes any such claim, the Indemnifying
Party shall make payment of any amount of such claim which is not disputed by
not later than the Indemnity Payment Date, and shall withhold payment of the
disputed amount of such claim until final determination of liability with
respect to such claim in accordance with this Agreement, whereupon the
Indemnifying Party shall pay the amount so determined to be owed.


54

--------------------------------------------------------------------------------

ARTICLE 12
TERMINATION


12.01           Termination.


(a)           This Agreement may be terminated at any time prior to the Closing
as follows:


(i)           by mutual written consent of the Purchaser and the Seller;


(ii)           by either Seller or Purchaser if the Closing has not occurred on
or before December 15th, 2015 (the “Termination Date”) and the failure to
consummate the transactions contemplated by this Agreement is not caused by a
breach of this Agreement by the terminating party; 


(iii)           by Purchaser if there has been a breach by Seller of any
representation, warranty, covenant or agreement contained in this Agreement
which (i) would result in a failure of a condition set forth in Section 7.01(a),
and (ii) either (x) cannot be cured prior to the Termination Date, or (y) is a
breach of Seller’s obligations to transfer the Acquired Interests at the Closing
in accordance with this Agreement;


(iv)           by Seller if there has been a breach by Purchaser of any
representation, warranty, covenant or agreement contained in this Agreement
which (i) would result in a failure of a condition set forth in Section 8.01(a),
and (ii) either (x) cannot be cured prior to the Termination Date, or (y) is a
breach of Purchaser’s obligations to pay the Purchase Price at the Closing in
accordance with this Agreement.


12.02           Effect of Termination.


(a)           If this Agreement is validly terminated pursuant to Section 12.01,
this Agreement will forthwith become null and void, and there will be no
liability or obligation on the part of either Seller or Purchaser (or any of
their respective Representatives or Affiliates) in respect of this Agreement,
except that the applicable portions of Article 1, this Section 12.02, and the
entirety of 13.05, 13.06 and 13.15 will continue to apply following any
termination; provided, however, that nothing in this Section 12.02 shall release
any Party from liability for any breach in this Agreement by such Party prior to
the termination of this Agreement (and any attempted termination by the
breaching Party shall be void).


(b)           Upon termination of this Agreement by a Party for any reason,
Purchaser shall, at Seller’s request, return or destroy all documents and other
materials of Seller relating to the applicable Acquired Entities, the assets of
RSW Class B Holdings and the transactions contemplated hereby. Each Party shall
also, at the request of the other Party, return to the other Party or destroy
any information relating to the Parties to this Agreement furnished by one Party
to the other, whether obtained before or after the execution of this Agreement.


55

--------------------------------------------------------------------------------

ARTICLE 13
MISCELLANEOUS


13.01           Notices.


All notices, requests and other communications hereunder must be in writing and
will be deemed to have been duly given only if delivered personally by reputable
national overnight courier service or by registered or certified mail (postage
prepaid) to the Parties at the following addresses, as applicable:


If to Purchaser, to:
     
c/o TerraForm Power, LLC
 
7550 Wisconsin Avenue, 9th Floor
 
Bethesda, Maryland 20814
 
Attention: Legal, TerraForm
   
With a copy (which shall not constitute notice) to:
     
Orrick, Herrington & Sutcliffe LLP
 
405 Howard Street
 
San Francisco, CA 94105
 
Attn: Mark Weitzel
   
If to Seller, to:
     
Invenergy Wind Global LLC
 
c/o Invenergy LLC
 
One South Wacker Drive, Suite 1800
 
Chicago, IL 60606
 
Attention: General Counsel
   
With a copy to:
     
Winston & Strawn LLP
 
35 West Wacker Drive
 
Chicago, IL 60601
 
Attn: Laurette Petersen


Notices, requests and other communications will be deemed given upon the first
to occur of such item having been (a) delivered personally to the address
provided in this Section 13.01, or (b) delivered by registered or certified mail
or by reputable national overnight courier service in the manner described above
to the address provided in this Section 13.01. Any Party from time to time may
change its address or other information for the purpose of notices to that Party
by giving notice specifying such change to the other Party.


56

--------------------------------------------------------------------------------

13.02           Entire Agreement.


This Agreement, the other Investment Documents, the Confidentiality Agreement,
the Assignments of Membership Interests, and the exhibits and schedules hereto
and thereto, and the other documents executed and delivered on the Closing Date,
shall supersede all previous oral and written and all contemporaneous oral
negotiations, commitments, and understandings and all other letters, memoranda
or other documents or communications, whether oral, written or electronic, in
connection with the negotiation and execution of this Agreement and with respect
to the subject hereof.


13.03           Specific Performance.


The parties to this Agreement agree that if any of the provisions of Articles 5
or 6, Sections 2.01, 2.02, 2.03, or Section 13.06 of this Agreement were not
performed in accordance with their specific terms or were otherwise breached,
irreparable damage would occur and money damages may not be a sufficient remedy.
In addition to any other remedy at law or in equity, each of Purchaser and
Seller shall be entitled to specific performance by the other Party of its
obligations under this Agreement and immediate injunctive relief, without the
necessity of proving the inadequacy of money damages as a remedy.


13.04           Time of the Essence.


Time is of the essence with regard to all duties and time periods set forth in
this Agreement.


13.05           Expenses.


Except as otherwise expressly provided in this Agreement, whether or not the
transactions contemplated hereby are consummated, each Party will pay its own
costs and expenses incurred in connection with the negotiation, execution and
Closing of this Agreement.


13.06           Confidentiality.


Unless and until the Closing occurs, all information disclosed to a Party by
another Party pursuant to this Agreement shall be governed by the
Confidentiality Agreement and the Parties will abide by the provisions of the
Confidentiality Agreement. From and after the Closing Date the Confidentiality
Agreement no longer applies with respect to information relating to the Project
and Acquired Entities. From and after the Closing Date, the Seller will hold,
and will cause its Affiliates and Representatives to hold, in strict confidence
from any other Person all information (except for basic information about the
Rattlesnake Project such as name, location and size) and documents relating to
the Acquired Entities and the Rattlesnake Project, provided that nothing in this
sentence shall limit the disclosure by any Party of any information (a) to the
extent required by Law or judicial process (provided that if permitted by Law,
each Party agrees to give the other Party prior notice of such disclosure in
sufficient time to permit such other Party to obtain a protective order should
they so determine), (b) in connection with any litigation between the Parties
(provided that such Party has taken all reasonable actions to limit the scope
and degree of disclosure in any such litigation), (c) in an Action or Proceeding
brought by a Party in pursuit of its rights or in the exercise of its remedies
under the Investment Documents, (d) to the extent that such documents or
information can be shown to have come within the public domain through no action
or omission of the disclosing Party or its Affiliates or Representatives, and
(e) to its Affiliates (but the Party shall be liable for any breach by its
Affiliates).


57

--------------------------------------------------------------------------------

13.07           Waiver.


Any term or condition of this Agreement may be waived at any time by the Party
that is entitled to the benefit thereof, but no such waiver shall be effective
unless set forth in a written instrument duly executed by or on behalf of the
Party waiving such term or condition and delivered pursuant to Section 13.01. No
waiver by any Party of any term or condition of this Agreement, in any one or
more instances, shall be deemed to be or construed as a waiver of the same or
any other term or condition of this Agreement on any future occasion.


13.08           Amendment.


This Agreement may be amended, supplemented or modified only by a written
instrument duly executed by or on behalf of each Party. Notwithstanding the
forgoing nor anything in this Agreement to the contrary, this Section 13.08 and
Sections 13.09, 13.12, 13.13, 13.14 and 13.21, in each case solely as such
Section relates to the Financing Sources (and any provision of this Agreement to
the extent an amendment, modification, waiver or termination of such provision
would modify the substance of this Section 13.08 or Sections 13.09, 13.12,
13.13, 13.14 or 13.21, in each case solely as such Section relates to the
Financing Sources) may not be amended, modified, waived or terminated in a
manner that is adverse in any respect to the Financing Sources without the prior
written consent of the Lead Arrangers.


13.09           No Third Party Beneficiary.


The terms and provisions of this Agreement are intended solely for the benefit
of each Party and their respective successors or permitted assigns, and it is
not the intention of the Parties to confer third party beneficiary rights upon
any other Person other than any Person entitled to indemnity under ARTICLE 9 or
ARTICLE 11, except that the Financing Sources shall be third party beneficiaries
of Section 13.08, this Section 13.09, and Sections 13.12, 13.13, 13.14 and 13.21
hereof, in each case solely as such Sections relate to the Financing Sources.


13.10           Assignment.


The obligations of the Parties under this Agreement are not assignable without
the prior written consent of the other Party, which such Party may withhold in
its discretion; provided however, that (a) any such assignment to an Affiliate
of the Purchaser or Seller following the Closing shall not require consent so
long as the guaranties provided by the assignor party remain in full force and
effect and are applicable to such Affiliate assignee, and (b) any such assignee
parties agree to be bound by this Agreement and such assignment shall not
relieve the assignor party from its obligations hereunder.


13.11           Severability.


Any provision of this Agreement which is invalid, illegal, or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity, illegality, or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering that or any
other provision of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction. Should any provision of this Agreement be or become invalid
or unenforceable as a whole or in part, this Agreement shall be reformed to come
closest to the original intent and purpose of the Parties.


58

--------------------------------------------------------------------------------

13.12           Governing Law.


THIS AGREEMENT (INCLUDING THE PROVISIONS RELATING TO THE FINANCING SOURCES)
SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF EXCEPT FOR SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.


13.13           Consent to Jurisdiction


ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT, INCLUDING
LEGAL PROCEEDINGS AGAINST ANY FINANCING SOURCES ARISING OUT OF THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, SHALL BE TRIED AND LITIGATED
EXCLUSIVELY IN THE STATE OR FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN,
STATE OF NEW YORK, EXCEPT THAT ACTIONS TO COLLECT ON OR ENFORCE AN INTERIM OR
FINAL JUDGMENT MAY BE FILED IN ANY COURT HAVING JURISDICTION. THE AFOREMENTIONED
CHOICE OF VENUE IS INTENDED BY THE PARTIES TO BE MANDATORY AND NOT PERMISSIVE IN
NATURE, THEREBY PRECLUDING THE POSSIBILITY OF LITIGATION BETWEEN THE PARTIES
WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT IN ANY JURISDICTION OTHER THAN
THAT SPECIFIED IN THIS SECTION 13.13. EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR SIMILAR DOCTRINE OR TO
OBJECT TO VENUE WITH RESPECT TO ANY PROCEEDING BROUGHT IN ACCORDANCE WITH THIS
SECTION 13.13, AND STIPULATES THAT THE STATE AND FEDERAL COURTS LOCATED IN THE
BOROUGH OF MANHATTAN, STATE OF NEW YORK, SHALL HAVE IN PERSONAM JURISDICTION
OVER EACH OF THEM FOR THE PURPOSE OF LITIGATING ANY SUCH DISPUTE, CONTROVERSY,
OR PROCEEDING. EACH PARTY HEREBY AUTHORIZES AND ACCEPTS SERVICE OF PROCESS
SUFFICIENT FOR PERSONAL JURISDICTION IN ANY ACTION AGAINST IT AS CONTEMPLATED BY
THIS SECTION 13.13 BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, TO ITS ADDRESS FOR THE GIVING OF NOTICES AS SET FORTH IN
SECTION 13.01. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


13.14           Waiver of Jury Trial.


TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY HEREBY WAIVES ALL RIGHTS TO A
TRIAL BY JURY IN ANY LEGAL ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS
AGREEMENT OR THAT OTHERWISE RELATES TO THIS AGREEMENT, INCLUDING LEGAL
PROCEEDINGS AGAINST ANY FINANCING SOURCES ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 


59

--------------------------------------------------------------------------------

13.15           Attorneys’ Fees.


If suit or action is filed by any Party to enforce the provisions of this
Agreement or otherwise with respect to the subject matter of this Agreement, the
prevailing Party shall be entitled to recover reasonable attorneys’ fees related
thereto (as the prevailing Party and the amount of recoverable attorneys’ fees
are determined by a court of competent jurisdiction in a final non-appealable
order).


13.16           Limitation on Certain Damages.


NO CLAIMS SHALL BE MADE BY ANY PARTY HERETO OR ANY OF ITS AFFILIATES, DIRECTORS,
EMPLOYEES, ATTORNEYS OR AGENTS AGAINST ANY OTHER PARTY HERETO OR ANY OF ITS
AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS FOR ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES (INCLUDING, ONLY IF
THE CLOSING DOES NOT OCCUR, DAMAGES FOR LOST OPPORTUNITY, LOST PROFITS OR
REVENUES OR LOSS OF USE OF SUCH PROFITS OR REVENUES) (WHETHER OR NOT THE CLAIM
THEREFOR IS BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY,
DUTY IMPOSED BY LAW OR OTHERWISE), IN CONNECTION WITH, ARISING OUT OF OR IN ANY
WAY RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY ACT OR
OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH; AND EACH PARTY HEREBY
WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY SUCH CLAIM FOR ANY SUCH SPECIAL,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR UNLESS SUCH
DAMAGES ARE AWARDED TO A THIRD PERSON AS BEING PAYABLE TO SUCH THIRD PERSON BY
AN INDEMNIFIED PARTY PURSUANT TO A CLAIM IN RESPECT OF WHICH SUCH INDEMNIFIED
PARTY IS ENTITLED TO BE INDEMNIFIED IN ACCORDANCE WITH ARTICLE 11, PROVIDED,
HOWEVER, THAT LOSSES RESULTING FROM THE LOSS OF PTCs SHALL NOT CONSTITUTE
SPECIAL, INCIDENTAL, CONSEQUENTIAL, PUNITIVE, OR EXEMPLARY DAMAGES.


13.17           Disclosures.


Seller or Purchaser may, at its option, include in the Disclosure Schedules
items that are not material in order to avoid any misunderstanding, and any such
inclusion, or any references to dollar amounts, shall not be deemed to be an
acknowledgment or representation that such items are material, to establish any
standard of materiality or to define further the meaning of such terms for
purposes of this Agreement. In no event shall the inclusion of any matter in the
Disclosure Schedules be deemed or interpreted to broaden Seller’s or Purchaser’s
representations, warranties, covenants or agreements contained in this
Agreement. The mere inclusion of an item in the Disclosure Schedules shall not
be deemed an admission by Seller or Purchaser that such item represents a
material exception or fact, event, or circumstance. 


The information and disclosures contained in each schedule of the Disclosure
Schedules shall be deemed to be disclosed and incorporated by reference in each
of the other schedules of the Disclosure Schedules only if there is an explicit
cross-reference thereto.


60

--------------------------------------------------------------------------------

13.18           Facsimile Signature; Counterparts.


This Agreement may be executed in any number of counterparts and by separate
Parties hereto on separate counterparts, each of which when executed shall be
deemed an original, but all such counterparts taken together shall constitute
one and the same instrument. Delivery of an executed counterpart of this
Agreement by facsimile or transmitted electronically in either Tagged Image File
Format (“TIFF”) or Portable Document Format (“PDF”) shall be equally effective
as delivery of a manually executed counterpart hereof.


13.19           Public Announcements.


Each Party will consult with the other Parties before issuing any press releases
or otherwise making any public statements with respect to this Agreement or the
transactions contemplated herein and will not issue, or permit any of its
respective Affiliates to issue, any such press release or make any such public
statement without the consent of the other Parties (which consent shall not be
unreasonably withheld or delayed) unless such action is required by Law. The
Parties each will be given the opportunity to review in advance, upon their
respective request all information relating to this Agreement, the transactions
contemplated hereby that appears in any energy regulatory filing made in
connection with the transactions contemplated hereby or thereby.


13.20           No Strict Construction.


This Agreement, the other Investment Documents, the Confidentiality Agreement,
the Assignments of Membership Interests, and the exhibits and schedules hereto
and thereto are the result of negotiations among, and have been reviewed by, the
Parties and their respective counsel. Accordingly, this Agreement, the other
Investment Documents, the Confidentiality Agreement, the Assignments of
Membership Interests, and the exhibits and schedules hereto and thereto shall be
deemed to be the product of all of the Parties, and no ambiguity shall be
construed in favor of or against any Party.


13.21           Financing Sources.


Notwithstanding anything to the contrary in this Agreement, the Financing
Sources (in their capacity as such) shall not have any liability to the Seller
or any of its equity holders, representatives or Affiliates relating to or
arising out of this Agreement, the financing of the transactions contemplated
hereby, whether at law or equity, in contract or tort or otherwise, and the
Seller and its equity holders, representatives and Affiliates shall not have any
rights or claims, and shall not seek any loss or damage or any other recovery or
judgment of any kind, including direct, indirect, consequent, special, exemplary
or punitive damages, against any


Financing Source (in its capacity as such) under this Agreement or the financing
of the transactions contemplated hereby, whether at law or equity, in contract
tort or otherwise.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


61

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized representative of each Party as of the date first above written.



 
“Purchaser”
     
TerraForm IWG Acquisition Holdings, LLC,
 
a Delaware limited liability company
     
By:
/s/ Brian Wuebbels
     
Name: Brian Wuebbels
 
Title: Authorized Representative



62

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized representative of each Party as of the date first above written.



 
“Seller”
     
INVENERGY WIND GLOBAL LLC,
 
a Delaware limited liability company
     
By:
/s/ Stephen D. Ryder
     
Name: Stephen D. Ryder
 
Title: Vice President

 
63
 

--------------------------------------------------------------------------------